     Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 1 of 44
                                                           DAVID GREGORY SMITH
                                                              Page 1                                                           Page 3
          IN THE UNITED STATES DISTRICT COURT                           1               INDEX
               FOR THE DISTRICT OF MONTANA                              2   EXAMINATION OF DAVID GREGORY SMITH BY                 PAGE
                    BUTTE DIVISION                                      3      Mr. Ian McIntosh, Esq..................4, 102
      __________________________________________________                4      Ms. Breean Walas, Esq.................99, 103
      JOHN MEYER,                                                       5   DEPOSITION EXHIBITS:
               Plaintiff,                                               6   Exhibit 97 Dr. Gregory Smith's
         vs.           Cause No. 18-CV-00002-BMM                                    Treatment notes of
      BIG SKY RESORT,                                                   7           John Meyer........6-7, 11, 16, 56, 88
               Defendant.
                                                                        8
                                                                        9
      ___________________________________________________
                                                                       10
      VIDEOCONFERENCE DEPOSITION UPON ORAL EXAMINATION OF
                                                                       11
                  DAVID GREGORY SMITH
                                                                       12
      ___________________________________________________
                                                                       13
        BE IT REMEMBERED, that the videoconference
                                                                       14
      deposition upon oral examination of DAVID GREGORY
                                                                       15
      SMITH, appearing at the instance of Defendant, was
                                                                       16
      taken via zoom through the offices of Crowley
                                                                       17
      Fleck, PLLP, 1915 South 19th Avenue, Bozeman,
                                                                       18
      Montana, 59718 on the 11th day of August 2020,                   19
      beginning at the hour of 8:59 a.m. pursuant to the               20
      Federal Rules of Civil Procedure, before Marla                   21
      Jeske, Court Reporter - Notary Public, CSR.                      22
                                                                       23
                                                                       24
                                                                       25


                                                              Page 2                                                           Page 4
 1                          APPEARANCES                                 1       WHEREUPON, the following proceedings were had
 2                                                                      2    and testimony taken, to-wit:
               ATTORNEY APPEARING ON BEHALF OF THE
 3             PLAINTIFF, JOHN MEYER:                                   3
 4                                                                      4                  * * * * *
                   Ms. Breean Walas, Esq.                               5
 5                 Walas Law Firm
                   P.O. Box 4591                                        6               DAVID GREGORY SMITH,
 6                 Bozeman, Montana 59772                               7    called as a witness herein, having been first duly
                   breean@walaslawfirm.com
 7                 (501) 246-1067
                                                                        8    sworn, was examined and testified as follows:
 8                                                                      9
               ATTORNEY APPEARING ON BEHALF OF THE                     10                 EXAMINATION
 9             DEFENDANT, BIG SKY RESORT:
10                                                                     11    BY MR. McINTOSH:
                   Mr. Ian McIntosh, Esq.                              12        Q. Can you please state your name.
11                 CROWLEY FLECK PLLP                                  13        A. David Gregory Smith.
                   1915 South 19th Avenue
12                 P.O. Box 10969                                      14        Q. And, Mr. Smith, what is your address?
                   Bozeman, MT 59719-0969                              15        A. 1145 Meagher Avenue, Bozeman, Montana,
13                 imcintosh@crowleyfleck.com                          16    59718.
                   (406) 556-1430
14                                                                     17        Q. And is that where you are located right
15                                                                     18    now?
16
17
                                                                       19        A. Yes.
18                                                                     20        Q. And is that your home address or your
19                                                                     21    business address?
20
21                                                                     22        A. My home address.
22                                                                     23        Q. Is anyone there with you today?
23                                                                     24        A. I have two dogs, and I have a husband in
24
25                                                                     25    the other office.


                                                                                                     1 (Pages 1 to 4)
                                          BRIDGER COURT REPORTERS, INC.
                                                  (406) 582-0668
 Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 2 of 44
                                      DAVID GREGORY SMITH
                                             Page 5                                                    Page 7
 1       Q. Okay. No one with you in the same room         1   like those are the last notes.
 2   though?                                               2        Q. And Exhibit 97, is that all of your
 3       A. No, I'm all alone. Well, except my dog         3   treatment notes or your counseling notes regarding
 4   Phyllis is sitting here on the couch.                 4   your counseling of Mr. Meyer?
 5       Q. And --                                         5        A. Yes.
 6       A. She may bark, so I apologize in advance.       6        Q. Thank you.
 7       Q. Not a problem.                                 7        A. I don't tend to write a lot down.
 8           Are you aware that this case is set for       8        Q. I noticed that.
 9   a trial in Butte, Montana in October?                 9        A. I have a pretty good memory. And since
10       A. I am.                                         10   he's paying out of pocket, it's not -- I'm not
11       Q. And if the trial goes forward in Butte        11   necessarily constrained by insurance company's
12   in October, will you appear in person to testify?    12   requirements about notes.
13       A. I'd be -- well, I think I would, if           13        Q. Before we get into the Exhibit 97 in
14   we're okay with COVID. I have an immune disease,     14   more detail, let me ask you some just backup
15   so I'm worried about that a bit. I've been doing     15   questions. Have you ever had your deposition taken
16   all my work remotely with my patients. So I guess    16   before?
17   I would just have to see how comfortable I am with   17        A. Yes. One previous time in a sexual
18   the numbers at that time.                            18   abuse case.
19       Q. And your immune disease, is that the          19        Q. When was that?
20   reason you asked to conduct this deposition today    20        A. I don't have that file in front of me.
21   by Zoom instead of in person?                        21   That's a former client. It's been at least two
22       A. Yes.                                          22   years, probably three.
23       Q. Did you meet with either Ms. Walas or         23        Q. Do you know who took your deposition?
24   Mr. Meyer to prepare for your deposition?            24        A. I don't remember. I have all that in a
25       A. No. I just met with Mr. Meyer as a            25   file, but I don't have that particular file in


                                             Page 6                                                    Page 8
 1   patient, as I have been.                              1   front of me right now.
 2       Q. What do you have with you related to           2       Q. Do you recall the names of any of the
 3   either this lawsuit or your treatment of Mr. Meyer    3   attorneys that were involved in that case?
 4   right now?                                            4       A. It's actually online. I can look it up
 5       A. I have my case notes and I have the            5   if you want.
 6   exhibits that were sent to me a few minutes ago. I    6       Q. Sure.
 7   have additional notes. I think those notes that       7       A. Let's see if I can. Sorry for the wait.
 8   were attached are only until May, it looks like.      8   That's not it. I am in contact with that former
 9   Let me just take a look.                              9   client, so I can text and ask, if that's something
10       Q. Yes, Mr. Smith, that was our error. A         10   that's really important.
11   replacement exhibit --                               11       Q. I would just -- yeah, I'd like to
12       A. Oh, okay.                                     12   know -- if you've been deposed before, I'd like to
13       Q. -- with a third page should have been         13   know who the -- who the attorneys are and if you
14   sent to you. Do you have that now?                   14   can -- if you have that information readily
15       A. I do have that now, yes. Thank you.           15   available to you.
16       Q. Okay. So we are going to mark what has        16           You said that was a sexual abuse case.
17   been previously labeled as G.Smith012 through        17   Can you -- is that the case involving the Helena
18   G.Smith014 as Exhibit 97.                            18   Catholic Diocese?
19          (Whereupon, Deposition                        19       A. No, it was not. It was involving a
20           Exhibit Number 97 was                        20   teacher in California.
21           marked for identification.)                  21       Q. Oh.
22   BY MR. McINTOSH:                                     22       A. My patient was a resident in Bozeman at
23       Q. And do you have what I've now referenced      23   the time.
24   as Exhibit 97 with you, Mr. Smith?                   24       Q. And is that the only time you have ever
25       A. Yes. Notes through June 22nd. Looks           25   testified, either in a deposition or in court?


                                                                                2 (Pages 5 to 8)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 3 of 44
                                      DAVID GREGORY SMITH
                                             Page 9                                                    Page 11
 1       A. Yes. I have never testified in court.           1   that you do not understand the question?
 2       Q. And you said you had your deposition            2       A. Absolutely.
 3   taken two to three years ago?                          3       Q. And will you agree not to answer
 4       A. Yeah.                                           4   questions that you do not understand?
 5       Q. What happened with that case, if you            5       A. I do.
 6   know?                                                  6       Q. Thank you.
 7       A. The case was settled for -- I don't know        7           Do you have any reason to believe that
 8   the amount. It was an undisclosed amount. My           8   you can't give accurate and truthful testimony
 9   fees --                                                9   today?
10       Q. I don't need to know the amount.               10       A. Nope. I do not.
11       A. -- were potentially paid by                    11       Q. Tell me what you did to prepare for this
12   the -- what's that?                                   12   deposition, if anything.
13       Q. I don't need to know the amount of the         13       A. I reviewed case notes and diagnostics
14   settlement.                                           14   just to make sure that everything was clear and
15       A. Okay, sure.                                    15   accurate.
16       Q. Just to make sure we're on the same            16       Q. And the case notes that you reviewed,
17   page, I want to just go through the rules of a        17   are those the case notes contained in Exhibit 97?
18   deposition.                                           18       A. Yes, as well as July's case notes, which
19           First of all, we need to talk one at a        19   I can forward if needed.
20   time so that the court reporter can take down all     20       Q. So just so I'm clear, so you have
21   of our words. And it's especially, of course,         21   additional treatment notes regarding your treatment
22   important here today when we're talking by video.     22   of Mr. Meyer that have not yet been produced?
23   And I will apologize in advance, I'm certain          23       A. Yes. The last notes that you have in
24   there's going to be times today when you are          24   the exhibit were from June 22nd, and my notes go up
25   answering a question and I might not know that        25   to yesterday -- or we had a session yesterday.


                                            Page 10                                                    Page 12
 1   you're done, so I may interrupt you with another       1       Q. Okay. Can you please forward a copy of
 2   question. If I do that and you're not done, will       2   those notes to us?
 3   you please just let me know and -- let me know that    3       A. Yes, I can.
 4   you are not done and I will let you answer your        4       Q. Thank you.
 5   question. Does that make sense?                        5       A. Let me find them. They're all still
 6       A. Okay. Absolutely.                               6   part of the same document, so I think -- yes, I
 7       Q. We also need to -- the reverse is also          7   can.
 8   true, if you can please let me finish my question.     8       Q. Who are you e-mailing those new notes
 9   Even if you know exactly what I'm going to say,        9   to?
10   please let me finish the question so we can get a     10       A. I was going to ask where you would like
11   good clean record. And you understand, of course,     11   them.
12   that the court reporter is writing down everything    12       Q. Did you receive the e-mail from my
13   that each one of us says, right?                      13   assistant, Jen Rockman?
14       A. I do.                                          14       A. Yes.
15       Q. After you were deposed before, did             15       Q. If you could just reply to that and
16   you -- after the deposition, did you review your      16   include the updated notes.
17   transcript to check if there were any errors?         17       A. Okay.
18       A. I did.                                         18       Q. And have you done that, Mr. Smith?
19       Q. So you understand the process how that         19       A. Getting there.
20   works, right?                                         20       Q. Thank you. Please let me know when
21       A. Yeah, I'm a bit familiar. I'm trying to        21   you've done that.
22   remember. But, yeah, I think it's pretty              22       A. Okay. Attached and sent.
23   straightforward, from what I recall.                  23       Q. Thank you, sir.
24       Q. Right. And if I ask you a question that        24       A. Uh-huh.
25   you don't understand, will you please let me know     25       Q. And tell me, after June 22nd of 2020,


                                                                               3 (Pages 9 to 12)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 4 of 44
                                      DAVID GREGORY SMITH
                                            Page 13                                                   Page 15
 1   when else have you seen Mr. Meyer?                    1   a -- pardon me, a test run this morning, and those
 2       A. From my notes, it was -- I've seen him         2   were the only topics.
 3   on July 6th, July 13th, July 20th, July 27th,         3        Q. And the e-mail that you just sent to my
 4   July -- or August 7th and August 9th.                 4   assistant that has your additional updated
 5       Q. In your meeting with Mr. Meyer                 5   treatment notes from July and August, the previous
 6   yesterday, did you discuss this deposition?           6   documents have been Bates Stamped. Has that
 7       A. We did not.                                    7   additional page been Bates Stamped, to your
 8       Q. What did you discuss in your meeting           8   knowledge? Do you know what I mean?
 9   with Mr. Meyer yesterday?                             9        A. I do not.
10       A. It was a joint meeting with his wife          10        Q. Okay. It's the number at the bottom
11   about communication. And both were trying to         11   that says G.Smith and, it says, for example on
12   navigate some of John's emotional difficulty         12   the --
13   with feeling like he's making progress or feeling    13        A. Okay.
14   like he's just spinning his wheels. So I was just    14        Q. So does the new page have G.Smith on the
15   trying to give them both some tools to communicate   15   end of it, that you just e-mailed to us?
16   and to slow down so they could listen to each        16        A. I don't think so.
17   other, and I basically helped facilitate a           17        Q. Okay. Well, we -- once we --
18   conversation to help them both deal better and       18        A. She didn't get it. If you don't mind,
19   more -- less stressfully with their new babies and   19   one second. She's saying she can't open the
20   their financial issues.                              20   attachment.
21       Q. A few minutes ago when I asked you what       21        Q. Okay.
22   you had done to prepare for this deposition, you     22        A. So I'm re-sending this.
23   said you reviewed case notes and you also said you   23        MS. WALAS: Ian?
24   reviewed diagnostics; is that correct?               24        MR. McINTOSH: Yes.
25       A. I did. I reviewed the DSM diagnosis for       25        MS. WALAS: If we want to go off the record,


                                            Page 14                                                   Page 16
 1   post-traumatic stress disorder.                       1   I had difficulty printing the notes as well from
 2       Q. That is the diagnostics you were               2   Greg. And what I ended up doing is printing it
 3   referring to?                                         3   from my phone and then scanning it.
 4       A. Yes. That's the diagnosis that I have          4       MR. McINTOSH: Okay. Well, why don't we do
 5   given Mr. Meyer.                                      5   this --
 6       Q. Did you ever meet with Ms. Walas before        6       THE WITNESS: I can also -- I can also
 7   your deposition?                                      7   take -- make the last page of the notes and put it
 8       A. No, I don't know who that is. Oh, I            8   in a body of an e-mail.
 9   guess is that Breean?                                 9       MR. McINTOSH: That's fine as well.
10       Q. Yes.                                          10       THE WITNESS: If it comes to that. Let's see
11       A. Okay. Okay. No, we've never -- this is        11   if she can get this one here.
12   the first time we've spoken. I've -- we've           12       MR. McINTOSH: Breean, if that doesn't work,
13   e-mailed.                                            13   why don't we just -- why don't we just go for a
14       Q. And how many e-mails do you have with         14   while, and I will either mark the last page of
15   Ms. Walas?                                           15   notes as a new Exhibit 98 or we can just add it on
16       A. Probably three or four, maybe. I don't        16   to what is Exhibit 97. But we can at least make
17   remember. We had a few when we were gathering        17   some progress first and then look through those in
18   notes, case notes, and a couple yesterday I think.   18   a break in a little bit. Does that work?
19       Q. And what did your e-mails with Ms. Walas      19       MS. WALAS: That works for me.
20   yesterday discuss?                                   20       MR. McINTOSH: Okay.
21       A. We discussed the process, who would be        21   BY MR. McINTOSH:
22   sending me the link -- let me look again, and I'll   22        Q. Okay. So, Mr. Smith, have you
23   remind myself what that is -- regarding the          23   produced -- assuming this e-mail goes through, have
24   exhibits for today. That was -- that was it.         24   you produced all of your notes regarding your
25   And also, we were trying to figure out how to do     25   counseling sessions with Mr. Meyer?


                                                                            4 (Pages 13 to 16)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
     Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 5 of 44
                                         DAVID GREGORY SMITH
                                               Page 17                                                    Page 19
 1           A. I have.                                        1       Q. Would it help if I gave you the e-mail?
 2           Q. And do you have -- do you have any other       2       A. I'm trying to copy it. And then when I
 3      notes -- any other documents in any form related to    3   copy it, a bunch of other stuff shows up. So I'm
 4      your counseling sessions with Mr. Meyer?               4   not sure what that means, but...
 5           A. I have an intake form, which he filled         5           Okay. I think I'm just going to have to
 6      out in 2018. And I haven't needed to update that       6   put it in manually. Hold on.
 7      with new information since then; no medications to     7       Q. Okay.
 8      update, a change of address I think, and that was      8       A. This is why I'm not a computer person.
 9      it.                                                    9   I always have to ask my nephew for help. Could you
10           Q. Can you produce the intake form to us as      10   please give me her e-mail?
11      well, Mr. Smith?                                      11       Q. Yes. It is jrockman, R-O-C-K-M-A-N, and
12           A. So I haven't been in my office, and I'm       12   that's all one word --
13      moving files between both places. So I've kind of     13       A. I see it.
14      transitioned to electronic notes, like dictating      14       Q. Okay, good.
15      them. So I don't have his file right here, but I      15       A. Got it, uh-huh. That's one. Okay.
16      can find it.                                          16       Q. And --
17           Q. Okay. Will you --                             17       A. Those are the only two I have in my
18           A. His intake file.                              18   inbox.
19           Q. -- produce that intake form to us as          19       Q. Okay. Just to make the record clear,
20      soon as you can find that, please?                    20   you said that you had several e-mails with -- I
21           A. Yes. And I think it's in my office, not       21   believe they were joint e-mails with Ms. Walas and
22      in my home.                                           22   also with Mr. Meyer. And have you now forwarded
23           Q. Okay.                                         23   both of those e-mails to my assistant?
24           A. I would have to go there and then scan        24       A. I've forwarded the ones from John. Let
25      it so that I can deliver that to you.                 25   me do a search for the Breean e-mails. I'm trying


                                               Page 18                                                    Page 20
 1         Q. Okay. And I understand that you can't            1   to figure out how I can send them all at once. I'm
 2     do that as we sit here today, but will you do that      2   going to have to do them individually, I'm sorry.
 3     after the deposition is complete?                       3        Q. And to be clear, Mr. Smith, if you're
 4         A. I will.                                          4   just having an e-mail about -- with Ms. Walas
 5         Q. Thank you.                                       5   about, you know, logistics, in other words, you
 6            So other than this intake form and other         6   know, "Your deposition is set for 9:00 a.m., click
 7     than the notes at your counseling sessions, do you      7   on this Zoom link," I don't need those. But --
 8     have any other documents related to your counseling     8        A. Okay.
 9     of Mr. Meyer?                                           9        Q. -- if there's anything of any substance,
10         A. I do not believe so.                            10   you know, either talking about your affidavit, your
11         Q. Do you have any e-mails with Mr. Meyer?         11   treatment of Mr. Meyer, anything along those lines.
12         A. I only have e-mails with Mr. Meyer that         12   Do you have any --
13     include Ms. Walas, I think. Let me do a search         13        A. No, it's mostly -- yeah, it's mostly
14     real quick. I have two.                                14   just scheduling and asking availability for a
15         Q. And can you produce those to us as well,        15   deposition.
16     Mr. Smith?                                             16        Q. Okay.
17         A. Uh-huh. One is concerning my affidavit,         17        A. And trying to coordinate this morning.
18     and forward to -- my computer has decided to act       18        Q. Okay.
19     up. My apologies.                                      19        A. And sending notes. And I sent notes to
20         Q. No problem.                                     20   Ms. Walas.
21         A. Something is happening. Sorry.                  21        Q. Okay. Is there any commentary included
22         Q. That's all right.                               22   with the notes that you sent?
23         A. I don't know what's happening. Hang on          23        A. Not really. Just a small "Here's the
24     one second. Jennifer's e-mail is not coming up and     24   notes."
25     I'm having some problems.                              25        Q. Okay.


                                                                                5 (Pages 17 to 20)
                              BRIDGER COURT REPORTERS, INC.
                                      (406) 582-0668
 Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 6 of 44
                                     DAVID GREGORY SMITH
                                           Page 21                                                    Page 23
 1       A. Nothing of substance, really.                  1       Q. Okay. So the only information you have
 2       Q. Okay. You qualified that a little bit          2   about Mr. Meyer's ski wreck, about his medical
 3   where you said "nothing of substance, really."        3   treatment, about other medical diagnoses that he
 4   Does that mean there's something of substance         4   has received, that is just information that
 5   there?                                                5   Mr. Meyer has provided to you?
 6       A. No. I mean, I just kind of -- let me           6       A. Yes.
 7   just look at them. We talked about virtual or         7       Q. And you have no idea if it's true or
 8   in-person deposition. And as an immunocompromised     8   false, correct?
 9   person, I have serious misgivings about being with    9       A. Correct. I haven't corroborated, but
10   anyone in person, and that was fine. I didn't get    10   some of the -- well, all of the information remains
11   a response, except it was an out-of-office reply.    11   consistent, so I didn't have a reason to question.
12       Q. Anything else?                                12       Q. Did you remove anything from your
13       A. I can forward that.                           13   counseling notes relating to Mr. Meyer before
14       Q. That's okay. I don't need you to              14   producing them?
15   forward the out-of-office reply.                     15       A. No.
16       A. I mean, if you want -- if you                 16       Q. Okay. Before we get into the actual
17   want -- yeah. I mean, it's -- it seems logistical.   17   notes, let's talk a little bit about your
18       Q. Okay.                                         18   background. Tell me a little bit about yourself.
19       A. I don't see any other commentary or           19   Where did you grow up?
20   discussion.                                          20       A. I grew up in Twin Bridges, Montana.
21       Q. Okay. Have you had any communications         21       Q. And you graduated from high school
22   with Mr. Meyer's former attorney, a woman named      22   there?
23   Ms. Nadine Nadow?                                    23       A. I did. I graduated from high school and
24       A. I have not.                                   24   I went to Carroll College in Helena.
25       Q. Okay. Have you had communications that        25       Q. And did you graduate from Carroll


                                           Page 22                                                    Page 24
 1   you haven't told us about, any type of                1   College?
 2   communications that you haven't told us about         2       A. I did.
 3   with -- either with Mr. Meyer or with anyone          3       Q. What year?
 4   representing him?                                     4       A. 1987.
 5       A. I don't believe so. I think that's --          5       Q. And what was your degree in?
 6       Q. Okay.                                          6       A. My degree was in theology and -- I
 7       A. -- that's pretty much it.                      7   double majored in theology and communications.
 8       Q. Okay. Sorry to follow up on this, but          8       Q. Tell me what you did after graduating
 9   you said "that's pretty much it." Does that mean      9   from Carroll College.
10   there's anything else out there that you can         10       A. I worked for the summer and then I went
11   recall?                                              11   to seminary in Rome, Italy.
12       A. It's Montana ranch-speak for "there's         12       Q. What does that mean when you say you
13   nothing else."                                       13   went to seminary? Is that just continuing your
14       Q. Okay.                                         14   education?
15       A. Sorry.                                        15       A. Yes. I was studying to be a Roman
16       Q. I assumed that is what it was, but had        16   Catholic priest. And while there, I got two
17   to make sure.                                        17   further degrees in theology and was ordained a
18       A. No problem.                                   18   priest in 1991.
19       Q. Have you reviewed any information about       19       Q. And did you then go to work for the
20   Mr. Meyer's ski wreck, for example, pictures,        20   Catholic church in Montana?
21   depositions, medical records, anything like that?    21       A. I did. I was assigned to the Cathedral
22       A. I have not.                                   22   of Saint Helena, and I was also teaching at Carroll
23       Q. Okay.                                         23   College, teaching theology.
24       A. All of my information is based on client      24       Q. And how long did you continue in those
25   interview.                                           25   jobs?


                                                                           6 (Pages 21 to 24)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 7 of 44
                                      DAVID GREGORY SMITH
                                            Page 25                                                    Page 27
 1        A. I was briefly the pastor of our Lady of        1   the past. I'm mostly interested in the experience
 2   the Valley in Helena Valley for less than a year in    2   of the here and now.
 3   1996/'97. And then I took a leave of absence after     3          It's primarily associated with a cycle
 4   some depression issues related to my sexuality, and    4   of awareness where people have an awareness of a
 5   moved to Seattle and stayed with a friend for a        5   feeling, they either move to address the feeling or
 6   while while I got my feet and got a job. And the       6   not address the feeling. If they address the
 7   Diocese paid for two years of counseling for me.       7   feeling, that's the beginning of another cycle.
 8   They wanted me back. I think I'm a pretty good         8   Where, if we say hunger -- if I notice some hunger,
 9   priest, but I couldn't stand any longer not being      9   I may not want to address the feeling right now
10   able to be honest about my sexuality with people.     10   because I can't. But if I do, I go, I mobilize my
11   It felt like I was being an agent of my own           11   energy, I move towards food, I probably prepare the
12   depression if I stayed, so.                           12   food, I consume the food, and then I'm satisfied
13            Through that time, I had a really great      13   and I move on to another sensation.
14   therapist who was also a former priest and got me     14       Q. Okay, thank you.
15   very interested in doing therapy and counseling as    15       A. Uh-huh.
16   a profession. And I went to Seattle University and    16       Q. Did you move back to Montana in 2006?
17   got my degree in mental health counseling in 2001,    17       A. 2007.
18   and I practiced at Seattle Counseling Service from    18       Q. And why did you move back to Montana?
19   2001 to 2006.                                         19       A. I was diagnosed with HIV and I almost
20        Q. What is Seattle Counseling Service?           20   died. My parents wanted me home.
21        A. Seattle Counseling Service is the oldest      21       Q. Where did you move to when you moved
22   counseling service in the United States for sexual    22   back to Montana?
23   minorities, LGBTQ+ persons.                           23       A. I moved to Butte with my former pastor
24        Q. And what degree did you receive from          24   who had a big house, and needed somebody to help
25   Seattle University?                                   25   take care of him. I didn't want to move back in


                                            Page 26                                                    Page 28
 1       A. Master of Arts.                                 1   with my parents for obvious reasons, or maybe not
 2       Q. You do not have a Ph.D.?                        2   so obvious, but...
 3       A. I do not. But I've got two bachelor's           3       Q. I understand that you're now in a -- you
 4   and two master's, so I think it kind of adds up.       4   are a pastor again; is that correct?
 5       Q. I saw in your resume or curriculum vitae        5       A. Yes. I've been received into the
 6   that was produced to us earlier in this case some      6   Episcopal Church as a priest, and I am an assisting
 7   sort of mention of a -- I'm probably going to          7   priest. I don't have any administrative
 8   pronounce this incorrectly -- Gestalt?                 8   responsibilities. I just help out with Sunday
 9       A. Oh, Gestalt theory. Yeah.                       9   services and some teaching, spiritual direction for
10       Q. Tell me what that is.                          10   parishioners.
11       A. Gestalt theory is the theoretical              11       Q. This is a question that I should
12   orientation that came out of -- it's kind             12   probably know the answer to, but it's been a while
13   of arrived around the time of -- a little after       13   since I've gone to the Catholic Church. What is
14   Jung and Freud. It's much more centered on the        14   the difference between a priest and a pastor?
15   whole person. It is a theoretical orientation that    15       A. A priest is a person, a pastor has a
16   teaches mindfulness, and based on somatic             16   role. I guess that's the easiest way to say it.
17   experience we believe that emotions originate in      17   So priests are pastors. Generally, the word
18   the body, not in the brain. And we have to do a       18   "pastor" means "shepherd," right? So in the Roman
19   lot of somatic work, like, of the body to kind of     19   Catholic Church, the Episcopal Church, the Russian
20   get people to have more awareness of what they're     20   Orthodox Church, the Greek Orthodox Church
21   really feeling and what those feelings mean.          21   ministers are ordained as priests. And pastors are
22           And it's very present-oriented. We try        22   generally referred to in maybe more evangelical
23   not to go into the past or into the future. The       23   traditions or the Methodist tradition, Lutheran
24   client is expected to explain what's happening for    24   tradition. I think they call themselves pastors.
25   them right now, not necessarily what happened in      25       Q. Within any individual church, is the


                                                                             7 (Pages 25 to 28)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 8 of 44
                                     DAVID GREGORY SMITH
                                           Page 29                                                    Page 31
 1   pastor in charge of sort of -- is he sort of the      1       Q. -- say "yes" or "no."
 2   head priest, the one that's in charge?                2       A. Right.
 3       A. Generally, in the Episcopal tradition we       3       Q. Thank you, I appreciate that.
 4   call that person the rector.                          4           One of the initials you list behind your
 5       Q. You're aware, of course, that there have       5   name is "MA." Does that simply mean master's, that
 6   been lawsuits against the Helena Catholic Diocese,    6   you have a master's?
 7   correct?                                              7       A. Master of Arts, yes.
 8       A. Yes.                                           8       Q. You also list the initials "STL" behind
 9       Q. And have you been questioned by anyone         9   your name. Is that -- is that something to do with
10   in any of those lawsuits?                            10   your theology degree?
11       A. No.                                           11       A. Yes. That's a European degree. It's a
12       Q. So you have no involvement in any of          12   master's in theology, sacred theology. So, in
13   those?                                               13   English, it would be licentiate in sacred theology.
14       A. No, not at all.                               14       Q. Okay. That abbreviation, STL, is not at
15       Q. You're not a medical doctor, correct?         15   issue here in your counseling of Mr. Meyer, is it?
16       A. No, I'm not.                                  16       A. No. I --
17       Q. And is it true then that you cannot           17       Q. Well -- go ahead.
18   diagnose patients?                                   18       A. I use my e-mail for both of my jobs, so
19       A. I'm able to give a psychological              19   that's why I list it.
20   diagnosis. I cannot prescribe medications or         20       Q. Understood. You also have listed behind
21   diagnose medical conditions.                         21   your name the initials "LMHC", is that right?
22       Q. And what do you mean when you say "a          22       A. That is Licensed Mental Health Counselor
23   psychological diagnosis"?                            23   in the state of Washington. That should -- I'm no
24       A. Well, the treatment form for counseling       24   longer practicing there, so that shouldn't still
25   professionals is called the DSM, the Diagnostic      25   apply. That's a mistake to have left that there.


                                           Page 30                                                    Page 32
 1   Statistical criteria from the American Psychiatric    1        Q. Is that --
 2   Association. And every patient that I see has a       2        A. It was.
 3   diagnosis from the DSM-5. That was part of my         3        Q. I'm sorry, go ahead.
 4   training, to diagnose -- at least diagnose            4        A. I'm sorry. That was my license and my
 5   everybody with something. And if they're coming to    5   title in the state of Washington. They had a
 6   see me, there's probably a good reason. So I don't    6   separate counseling category for those who simply
 7   usually have any problems.                            7   work with mental health versus family counseling or
 8       Q. You're not a psychologist, correct?            8   addiction counseling or social work. But we don't
 9       A. Nope.                                          9   have that designation here in the state of Montana.
10       Q. How do you characterize yourself; is it       10        Q. Okay. So just to be clear, the LMHC is
11   as a counselor?                                      11   not a title that is recognized by the state of
12       A. Psychotherapist, counselor, sure.             12   Montana?
13   Uh-huh.                                              13        A. No. It's recognized by the state of
14       Q. Do you have any sort of criminal record?      14   Washington.
15       A. Speeding ticket once.                         15        Q. Okay. You also have listed behind your
16       Q. You list a number of different initials       16   name the initials "LCPC", is that correct?
17   behind your name on your resume, correct?            17        A. Yes.
18       A. Uh-huh.                                       18        Q. What is that?
19       Q. Is that a "yes"?                              19        A. State of Montana. Uh-huh. That's
20       A. Yes.                                          20   Licensed Clinical Professional Counselor. And that
21       Q. I should have said that at the                21   would be the equivalent of -- it's much more broad
22   beginning. Even though we're talking by video, the   22   than Washington uses. So that's -- mostly what
23   court reporter is taking down all of our words. So   23   counselors are in the state of Montana, you're
24   if you can please --                                 24   either a marriage and family counselor, a licensed
25       A. Right.                                        25   addiction counselor, a social worker, or a Licensed


                                                                            8 (Pages 29 to 32)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
     Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 9 of 44
                                        DAVID GREGORY SMITH
                                             Page 33                                                  Page 35
 1      Clinical Professional Counselor.                     1       A. I fell in love and bought a house.
 2           Q. And what did you do to receive that          2       Q. Have you ever had a claim made against
 3      title or obtain that title?                          3   you by a patient?
 4           A. A graduate degree and at least 2,000         4       A. No.
 5      hours of client face-to-face time, and I believe     5       Q. What type of counseling do you
 6      it was 3,000 -- or 300 hours of supervision. I'd     6   specialize in, if any?
 7      have to look that up. I'm not sure what the          7       A. Depression, anxiety and trauma, and
 8      requirements are, but...                             8   LGBTQ issues, including transgender counseling.
 9              I transferred my license from the state      9       Q. Let's now talk to -- let's transition
10      of Washington to the state of Montana, and -- I'm   10   and start talking about your counseling with
11      trying to remember. I also had to take a national   11   Mr. Meyer, specifically. Is it correct that you
12      exam.                                               12   first saw Mr. Meyer on June 8th of 2018?
13           Q. Did you pass that?                          13       A. I believe so. Hold on. I was going to
14           A. Yes. I got one question wrong.              14   pull those back up to make sure. Yes.
15           Q. So the LCPC, is that the only license       15       Q. And did you know Mr. Meyer before you
16      that you have that is recognized by the state of    16   first counseled him?
17      Montana?                                            17       A. I did not.
18           A. Yes. And my driver's license, I             18       Q. Do you know how he came -- came to be
19      suppose.                                            19   with you, to treat with you?
20           Q. Are you board certified?                    20       A. Yes. His AA sponsor is a friend who
21           A. By the Board of Behavioral Health of the    21   suggested my services.
22      state of Montana. That's where my license comes     22       Q. Who is that?
23      from. Excuse me.                                    23       A. Pete Harnden.
24           Q. So there's no separate board                24       Q. And you're aware that Mr. Meyer wrecked
25      certification, for example, from a national group   25   while skiing and was injured in December of 2015?


                                             Page 34                                                  Page 36
 1     of national LCPCs; is that right?                     1       A. Yes.
 2         A. Yeah. I didn't opt to do that.                 2       Q. So the first time that you saw Mr. Meyer
 3         Q. So that is something that is out there,        3   was two and a half years after his ski wreck,
 4     but you do not have that certification?               4   right?
 5         A. No, I didn't think it was that needed or       5       A. Yes. Yeah.
 6     necessary. It was an added expense and added years    6       Q. And you never treated him before the
 7     of study, and the clock is ticking in my life, so.    7   wreck?
 8         Q. As it is for all of us, I think. So how        8       A. No.
 9     long have you been working as a LCPC on your own,     9       Q. Never met him before the wreck?
10     without any supervision?                             10       A. No.
11         A. I guess as soon as I got my license           11       Q. Did not know what he was like?
12     transferred from Washington to the state of          12       A. No.
13     Montana. And I believe -- I didn't start             13       Q. So you had -- and you still have no
14     practicing in the state of Montana for a while       14   baseline to measure against, correct?
15     because I was recovering, but I believe I got that   15       A. Just his word and the word of his now
16     license in -- it doesn't tell me. It actually was    16   wife, who occasionally accompanied him in
17     quite a nightmare. They lost my file like three      17   counseling sessions.
18     times, so I'm a little confused about the dates.     18       Q. And his wife, have you ever met with his
19         Q. If you could just give me your best           19   wife independently without Mr. Meyer present?
20     estimate, that would be fine.                        20       A. I don't think so, no. I'm pretty sure
21         A. I started practicing in Bozeman in 2008       21   not, yeah.
22     or '09.                                              22       Q. And you've never spoken with any of his
23         Q. Thank you.                                    23   doctors, right?
24         A. And I practiced when I lived in Butte.        24       A. No.
25         Q. Why did you move from Butte to Bozeman?       25       Q. What did you discuss with Mr. Meyer on


                                                                             9 (Pages 33 to 36)
                             BRIDGER COURT REPORTERS, INC.
                                     (406) 582-0668
 Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 10 of 44
                                      DAVID GREGORY SMITH
                                            Page 37                                                   Page 39
 1   June 8th of 2018?                                      1       Q. Do you know if Mr. Meyer ever had
 2        A. I asked him to just give me background         2   obsessive thinking prior to December of 2015?
 3   information. When I do an intake, it's mostly          3       A. I do not.
 4   narrative. But the form that he completed was          4       Q. Do you know if Mr. Meyer ever had
 5   also -- he filled that out prior to our meeting.       5   dissociation prior to December of 2015?
 6   And we just discussed what his needs are, and he       6       A. Patient reported no dissociative
 7   explained the skiing accident and possible             7   tendencies prior to that.
 8   traumatic brain injury and difficulty processing.      8       Q. And you don't know if what Mr. Meyer
 9   And my notes say he was reporting insomnia,            9   reported to you is true or not, do you?
10   depression, obsessive thinking, dissociation and      10       A. I usually take my clients at their word.
11   suicidal ideation -- simply thoughts, not             11       Q. I understand that. But you don't know
12   attempted. And based on that narrative, the           12   if what he told you is true or not, do you?
13   patient satisfied all the criteria necessary for      13       A. Actually, no.
14   post-traumatic stress disorder.                       14       Q. Do you know if Mr. Meyer ever had
15        Q. What did Mr. Meyer tell you about his         15   suicidal ideation before December of 2015?
16   ski wreck when you first met with him in June of      16       A. He reported not.
17   2018?                                                 17       Q. Do you know if Mr. Meyer ever described
18        A. I didn't get a lot of details. He said        18   himself as unmanageable prior to December of 2015?
19   he had some injury from the ski wreck. I'm not a      19       A. I do not.
20   skier. He told me in the narrative what had           20       Q. And you've never spoke with any of
21   happened, that he was skiing and he had an accident   21   Mr. Meyer's family members?
22   and somehow it was not marked properly where he       22       A. Other than his --
23   was, if it was out of bounds or not, and he felt as   23       Q. Other than his wife?
24   if it should have been marked, and that he spent      24       A. Yes. That is correct, I have not.
25   significant time injured. And I believe he was        25       Q. You've never spoken with his father, for


                                            Page 38                                                   Page 40
 1   also incapacitated for some of that time, whether      1   example?
 2   it was in a coma or just hospitalized, I'm not         2       A. No.
 3   certain. We didn't talk about that part very much.     3       Q. You've never spoken with any of his
 4   It was mostly dealing with the after effects and       4   friends?
 5   not trying to -- generally, I don't like to go over    5       A. No.
 6   those situations in order to not re-traumatize the     6       Q. Never spoke with any of his employers?
 7   patient, but to just take that and move forward        7       A. I have not.
 8   with it. So I didn't spend a lot of time on            8       Q. And did you conclude, when you first met
 9   details. I really wanted to spend more time on how     9   with Mr. Meyer on June 8th, that he had PTSD?
10   he was experiencing the world after the accident      10       A. I did.
11   and what he needed in order to have a full life,      11       Q. And how did you reach that conclusion?
12   how I could help him overcome some of the             12       A. I reached that conclusion with patient's
13   psychological questions and some of the cognition     13   report of trauma and the symptoms that I observed
14   issues that he apparently has.                        14   in the room with him, which were restlessness and
15       Q. Do you know if Mr. Meyer ever had              15   losing trains of thought while speaking, avoidance
16   insomnia prior to December of 2015?                   16   of the traumatic event in speech, the report of
17       A. He reported that he was usually a good         17   hypervigilance, which most trauma patients report
18   sleeper prior to that.                                18   as being extra cautious in the world. It's kind of
19       Q. And other than what he told you, you           19   a hypothalamic response that the brain has when
20   have no source of information, correct?               20   someone goes through danger. It's a lot more aware
21       A. I do not.                                      21   of possible danger and can be overexcited in the
22       Q. Do you know if Mr. Meyer ever had              22   hypothalamic response.
23   depression prior to December of 2015?                 23       Q. Okay. So just so I understand what
24       A. He didn't report having depression prior       24   you're saying, part of the reason you concluded
25   to that.                                              25   Mr. Meyer has -- had PTSD or has PTSD is because


                                                                          10 (Pages 37 to 40)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 11 of 44
                                      DAVID GREGORY SMITH
                                            Page 41                                                    Page 43
 1   you believe he was hypervigilant; is that right?       1   and diagnosticians.
 2       A. Yes. There was -- there were -- there           2       Q. Would it be important to, for example,
 3   were signs of hypervigilance, which were -- I guess    3   look at someone's past academic record?
 4   an easy way of explaining it would be making           4       A. It could be. But for what we were
 5   something out of nothing, thinking one is in danger    5   discussing, I didn't find it necessary. I knew the
 6   when one is not in danger, or looking for danger in    6   client was a lawyer of the bar of Montana.
 7   a way that a person did not before the event.          7       Q. Well, and how is that relevant to you?
 8       Q. Did Mr. Meyer report to you that he rock        8       A. That says to me that he's well educated.
 9   climbs?                                                9       Q. Okay. Does it matter to you, for
10       A. I believe he did, yes. I think we              10   example, if he had previously failed the bar exam?
11   discussed it in passing.                              11       A. I don't believe it to be relevant.
12       Q. Did Mr. Meyer report to you that he            12       Q. Why not?
13   skis, both at a ski resort and in the back country?   13       A. I don't know. I guess it just never
14       A. I don't think we talked about the back         14   came up, and I didn't find it something I wanted to
15   country. We talked about the skiing at the resort,    15   pursue, I guess.
16   simply in light of the accident.                      16       Q. Would someone's grades in college be
17       Q. Well, did he report to you that he skis        17   relevant?
18   at the resort and in the back country after           18       A. I'm not sure how, in this instance, if I
19   December of 2015?                                     19   would be affected by knowing the grades in college
20       A. I don't believe so. That doesn't sound         20   in my treatment. I don't believe that would change
21   familiar to me, no.                                   21   anything I would do in treatment, so I wouldn't
22       Q. You are not aware of that?                     22   necessarily ask for that.
23       A. I'm not aware of that.                         23       Q. Okay. Well, I mean, is it important to
24       Q. That is not consistent with                    24   know someone's baseline enough that -- if you want
25   hypervigilant behavior, is it?                        25   to know how an incident affected someone, don't you


                                            Page 42                                                    Page 44
 1       A. What's that? Not skiing? I'm not                1   need to know what their baseline is first?
 2   understanding the question. Please repeat.             2       A. Yes. It helps. I usually trust the
 3       Q. Mr. Meyer continuing to ski, both at the        3   client to report their baseline.
 4   ski resort and in the back country, is not             4       Q. Okay. So did you ask Mr. Meyer about
 5   consistent with hypervigilance, is it?                 5   his grades in high school and college?
 6       A. After the accident?                             6       A. I only asked about education once or
 7       Q. Yes.                                            7   twice. When Mr. Meyer spoke he was articulate, and
 8       A. It depends. Generally, no.                      8   his knowledge about -- his cognition skills were
 9       Q. So is it correct to say that you reached        9   normal, but affected in a way that he would be
10   the conclusion that -- well, excuse me. Strike        10   searching for words. But on the whole, his
11   that.                                                 11   vocabulary, his knowledge, his intelligence seemed
12          The other characteristics that Mr. Meyer       12   to be intact. He had some issues, but...
13   had that led you to believe he has PTSD are the       13           After 20 years, maybe I rely on my
14   restlessness, the losing his train of thought. Did    14   intuition more than I ought, but...
15   Mr. Meyer have those characteristics prior to         15           I've dealt with hundreds of
16   December of 2015?                                     16   post-traumatic stress disorder patients, and I
17       A. I do not know. He reported not.                17   found him to be consistent with other patients that
18       Q. What would you look at in someone's            18   I've treated with this disorder.
19   background to determine -- to determine their         19       Q. Okay. So what I'm trying to get at
20   baseline?                                             20   though, Mr. Smith, is that, I mean, you've said
21       A. I generally will trust the client or the       21   that Mr. Meyer was articulate, he seemed
22   patient in that event. At the point I was working     22   intelligent to you, but at the same time you say he
23   with Mr. Meyer, I wasn't aware that I would be        23   was affected. And I assume you mean he was
24   deposed in a lawsuit or I probably would have been    24   affected by the December 2015 incident; is that
25   more careful about checking with medical providers    25   correct?


                                                                           11 (Pages 41 to 44)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 12 of 44
                                      DAVID GREGORY SMITH
                                            Page 45                                                    Page 47
 1       A. That's what he reported, yes. And the           1   in that meeting?
 2   things that I wrote in my notes the first time were    2       A. We mostly discussed his irrational fear
 3   the things that he reported.                           3   of being homeless. And I explored with him on
 4       Q. Okay. So my point is, though, if you            4   purpose the adjustment to change, his ability to
 5   believe Mr. Meyer was articulate, intelligent, all     5   adjust to change. And we were talking about a lot
 6   of those things you just described, how can you say    6   of skills about alleviating anxiety, such as deep
 7   that he was affected without knowing what his          7   breathing or meditation. He tended to have some
 8   baseline is?                                           8   intrusive thoughts that would just kind of come in,
 9       A. I trusted the patient to provide that           9   as he reported. And so I was working with him,
10   baseline for me. I didn't feel like I need to open    10   just in a skill-based way, to address those
11   an investigation. I usually go with what my           11   thoughts and those anxieties, slowing down.
12   patients tell me.                                     12       Q. What do you mean when you say he had
13       Q. Okay. Is there anything else that you          13   "intrusive thoughts"?
14   recall discussing with Mr. Meyer on June 8th of       14       A. Like thoughts would stay in his brain
15   2018 that we have not discussed?                      15   and be intrusive. So it's almost like
16       A. We did talk about whether he was open to       16   perseveration, but they're very strong. So
17   medication for anxiety or depression. We did not      17   sometimes thoughts of -- for example, in the
18   explore that any further, but that was mentioned in   18   session he talked about his thought of being
19   passing. I usually ask that because some patients     19   homeless and his fear about that, which would crop
20   will be open to taking medication and some are        20   up from time to time without a trigger. An
21   resistant to taking medication, so it's generally a   21   intrusive thought is something that just comes in
22   question I ask in the first session.                  22   without necessarily an association or a trigger.
23       Q. And what did Mr. Meyer tell you about          23       Q. Do you recall any other specific
24   taking medication?                                    24   examples of intrusive thoughts that Mr. Meyer told
25       A. He said he didn't want to take                 25   you about?


                                            Page 46                                                    Page 48
 1   medication.                                            1       A. There were a few statements that were
 2       Q. And why did he say that to you?                 2   discussing about how he was worried about never
 3       A. They're -- well, if I can speak freely          3   getting back to normal again. That was the other
 4   about this, there are people in the world who          4   most intrusive thought, was "Will I ever be back to
 5   simply hate medication, and he seems to be one of      5   normal?" And, of course, we can't answer that
 6   them. They don't want to have anything unnatural       6   question.
 7   in their bodies or -- a number of reasons. It's        7       Q. Okay. Any other intrusive thoughts that
 8   sometimes a hard sell for some folks.                  8   you recall? And you just told me about the
 9       Q. I'm sorry. Can you point to me where in         9   homelessness or the back to normal, anything else?
10   your record you have notes about discussing           10       A. Not that I recall. But if I do recall,
11   medication? Maybe I'm just missing it.                11   I can mention them later.
12       A. The last sentence.                             12       Q. Okay. Your notes also indicate that you
13       Q. At the very end. I see.                        13   discussed Mr. Meyer's memories of the accident; is
14       A. Yes. Yeah.                                     14   that correct?
15       Q. Okay. And so you were then set to meet         15       A. Yes.
16   with Mr. Meyer on June 15; is that correct?           16       Q. What did you discuss about Mr. Meyer's
17       A. Yes.                                           17   memories of the accident, the ski accident?
18       Q. And he canceled that meeting, correct?         18       A. I just asked him to tell me the story
19       A. I canceled because I had to go help my         19   and what he remembered and what he didn't remember.
20   father, who had an accident.                          20   And the recollection -- him telling the story was
21       Q. Excuse me, I misread that. Thank you.          21   really hard, so I didn't push. I just kind of
22           So you next met with Mr. Meyer on June        22   wanted it to come out naturally. He was -- during
23   29 of 2018?                                           23   the narrative, he was emotionally very vulnerable,
24       A. I did.                                         24   and I noticed signs of anxiety such as fidgeting
25       Q. And what did you discuss with Mr. Meyer        25   and nervousness, some sweating. I didn't -- I


                                                                           12 (Pages 45 to 48)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 13 of 44
                                      DAVID GREGORY SMITH
                                            Page 49                                                    Page 51
 1   didn't so much concentrate on the details of the       1       Q.    Is that the only discussion -- I'm
 2   accident as I concentrated on his experience of the    2   sorry.   Go ahead.
 3   accident, what he was feeling, and what he was         3       A.    I think I was done. Sorry. I can't
 4   feeling as he was reporting it back to me.             4   recall.  It just left my brain.
 5       Q. Do you think it's important for you to          5       Q.    All right. Understood.
 6   understand what actually happened in the accident?     6           Is that the only discussion you recall
 7       A. I think it is from the client's point of        7   ever having with Mr. Meyer about his choice not to
 8   view, yes.                                             8   wear a helmet on the day of his ski wreck?
 9       Q. Okay. So only from the client's point           9        A. Yes. I thought it was helpful
10   of view?                                              10   information simply because of people's choice to
11       A. Unless there are other reasons. But I          11   protect themselves or not to protect themselves is
12   didn't see any other reasons to investigate           12   sometimes relevant.
13   further.                                              13        Q. And how do you think that's relevant to
14       Q. So what did Mr. Meyer tell you about his       14   Mr. Meyer's condition?
15   memory of the accident when you met on June 29 of     15        A. I think that he -- it told me that he's
16   2018?                                                 16   sometimes a person who takes risks and he finds
17       A. Again, I did not put details in my notes       17   those risks acceptable. Other people would not.
18   because I -- I don't -- I didn't think they were      18        Q. Did Mr. Meyer tell you that he decided
19   relevant at the time, and I don't recall entirely     19   not to wear a helmet because he saw that his
20   the conversation. It's simply the rough details of    20   current -- now current wife was not wearing one?
21   skiing and having the accident. But the details of    21        A. No, we did not discuss that.
22   which --                                              22        Q. Assuming that's true, what does that
23       Q. Did Mr. -- sorry.                              23   tell you?
24       A. -- were so clear. Yes.                         24        A. I would have to speculate. I don't know
25       Q. Did Mr. Meyer tell you that he believed        25   if I feel comfortable doing that.


                                            Page 50                                                    Page 52
 1   his bindings pre-released?                             1       Q. Okay. Did Mr. Meyer tell you -- either
 2       A. I don't believe so.                             2   on June 29th, or has he told you at any
 3       Q. Did Mr. Meyer tell you --                       3   time -- that he did not remember anything about his
 4       A. I just don't recall.                            4   ski wreck for close to six months?
 5       Q. Did Mr. Meyer tell you he was skiing            5       A. He did mention that.
 6   fast?                                                  6       Q. And what did he tell you? What did
 7       A. No.                                             7   Mr. Meyer tell you about his inability to remember
 8       Q. Did Mr. Meyer tell you he was trying to         8   the accident for up to six months?
 9   jump off the cat track?                                9       A. We just explored it as a possible
10       A. I don't recall that.                           10   traumatic brain injury. I just noticed it. I
11       Q. Did Mr. Meyer tell you if he was trying        11   was -- I was leaving that to his medical doctors.
12   to do a flip?                                         12       Q. What do you mean when you say you "just
13       A. No, he did not.                                13   noticed it"?
14       Q. Did Mr. Meyer tell you whether he had          14       A. I -- we -- we noted it. I noted it.
15   been warned of early season conditions?               15       Q. Okay. So how do we know that the story
16       A. No, he did not.                                16   Mr. Meyer tells now about what happened in his ski
17       Q. Did you discuss with Mr. Meyer his             17   accident -- I mean, if he couldn't even remember
18   choice not to wear a helmet?                          18   what happened for six months, how do we know that
19       A. No, we did not.                                19   his memory about the incident now is accurate
20       Q. Have you ever discussed that with              20   versus mixed up with things that other people have
21   Mr. Meyer?                                            21   told him?
22       A. I have. I mentioned it once, but we            22       A. Usually, when people lose memory, it
23   didn't -- I'm trying to remember when that was. I     23   comes back in sporadic episodes. And it seemed to
24   did ask him if he was wearing a helmet at the time,   24   me that details continued to match and were
25   and he said no. I didn't pursue that further.         25   consistent. I do not know whether he made them up


                                                                           13 (Pages 49 to 52)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 14 of 44
                                      DAVID GREGORY SMITH
                                            Page 53                                                    Page 55
 1   or not or other people had influenced him. Again,      1       Q. Go ahead.
 2   I tend to trust my patient and work with their         2       A. He did not admit fault, or he did not
 3   beliefs. And I don't see my profession,                3   admit anything of that kind, if that's helpful.
 4   necessarily, as something that needs to verify         4       Q. Would that help? In your professional
 5   scientifically all the claims made by patients,        5   opinion, does that help someone's healing if they
 6   so...                                                  6   are able to accept some fault for an incident?
 7       Q. Okay.                                           7       A. It could, if that is relevant. It
 8       A. Yeah.                                           8   wasn't that relevant to our work at the time. We
 9       Q. I completely understand that. That's            9   were mostly concentrating on helping him alleviate
10   not exactly the question I'm asking you though. So    10   anxiety, and I wasn't necessarily as interested in
11   are you -- let me ask -- let me try this a            11   his -- I want to be clear, but I also want to be
12   different way.                                        12   concise. I wasn't as interested in the past as I
13           Basically, what you're telling                13   was in current symptoms that the patient was
14   me -- tell me if this is right -- however, what       14   experiencing, which were trauma related and
15   Mr. Meyer is telling you about the accident, you      15   consistent with trauma, such as anxiety and
16   don't care exactly if what he's telling you is        16   hyperventilation sometimes, things like that.
17   factually correct, you're just -- what concerns you   17       Q. Do you find that your patients have a
18   is what his memory of it is; is that right?           18   more difficult time moving on from an incident that
19       A. Yes.                                           19   is their own fault versus someone else's fault?
20       Q. Okay.                                          20       A. Again, it varies on every situation and
21       A. What was his experience, like emotional        21   every individual. People process trauma very
22   and physical experience, yes.                         22   differently. If it's -- if it's -- if someone is
23       Q. Right. Okay. But, so the question I'm          23   delusional, if I notice something delusional about
24   asking you is a little -- I understand that, but      24   their thinking, I will pursue it. But I did not
25   the question I'm asking you is a little bit           25   notice anything delusional about his thinking. His


                                            Page 54                                                    Page 56
 1   different. I mean, the question I'm asking, is         1   story remained consistent, his symptoms were
 2   there any way for someone like you to know if what     2   consistent, so I found no reason to explore that.
 3   he is telling you about the accident, whether it is    3       Q. Okay. Mr. Smith, I was just handed, a
 4   true or whether it has been influenced or changed      4   few minutes ago, the remainder of your notes. So
 5   by what other people have told him?                    5   let's take a really short break, and I'm going to
 6       A. Again, I trust the client, so I cannot          6   review those notes for five minutes, and then we'll
 7   be certain of that.                                    7   get back on the record. And we're going to correct
 8       Q. Okay. Have you ever discussed with              8   the record and replace the new -- make it a new
 9   Mr. Meyer about whose fault the ski wreck was?         9   Exhibit 97, which will have all of your notes,
10       A. He believed the fault to be with the           10   okay?
11   resort.                                               11       A. All righty.
12       Q. And has he ever -- has he ever accepted        12       Q. Okay. So just give me five minutes or
13   any personal responsibility for the ski wreck in      13   so. Thank you, sir.
14   his discussions with you?                             14       A. Uh-huh.
15       A. Yes.                                           15       MS. WALAS: Ian, will you forward me those as
16       Q. And what has he told you?                      16   well?
17       A. That --                                        17       MR. McINTOSH: Yes, I will.
18       Q. Sorry. What had he told you when he            18       MS. WALAS: Thank you.
19   accepted some responsibility for the ski wreck?       19       MR. McINTOSH: Thank you.
20       A. He just -- he didn't necessarily accept        20           (Whereupon, a brief
21   responsibility for the wreck. He wondered if he       21            recess was taken.)
22   should have gone out that day. That was kind of       22   BY MR. McINTOSH:
23   the background. Regret, probably, is what I'm         23       Q. Okay. Mr. Smith, we're back on the
24   talking about, whether he should have gone or         24   record. You understand you're still under oath,
25   should not have gone. He --                           25   right?


                                                                          14 (Pages 53 to 56)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 15 of 44
                                      DAVID GREGORY SMITH
                                            Page 57                                                    Page 59
 1       A. Yes.                                            1        A. We started in on details. I started
 2       Q. Okay. You next met with Mr. Meyer in a          2   with some detail work in trying to get him to look
 3   counseling session on July 6th of 2018; is that        3   at the event without re-traumatizing himself. He
 4   right?                                                 4   began to relate the incident, but he was visibly
 5       A. Yes.                                            5   getting very emotionally upset and I feared
 6       Q. And in that session, Mr. Meyer told you         6   re-traumatizing him, so I backed off. Just the
 7   that he, quote, "spaces out," is that right?           7   obvious symptoms of anxiety and sadness made me
 8       A. Yes.                                            8   believe that we should do this at a time when he
 9       Q. What did that mean to you?                      9   was less emotionally vulnerable.
10       A. He would lose train of thought or he           10        Q. Did he tell you anything about the ski
11   would just -- it's not unusual in trauma patients     11   wreck that you have not told us already here today?
12   for them to check out. It's a defense mechanism of    12       A. I don't believe so. I don't recall.
13   the brain. If something is too painful to look at,    13        Q. Okay. And even when you got into
14   your brain can kind of check out. So he reported      14   details on June 6, 2018, Mr. Meyer did not tell you
15   that happening occasionally, would just stare at      15   that he had been skiing fast?
16   the wall for minutes at a time and not really be      16        A. No.
17   thinking of anything or find himself staring into     17       Q. You said you do not ski?
18   space.                                                18        A. I have, but I have not for 20 years. I
19       Q. Doesn't just about everybody do that at        19   have a bad knee. Thanks, football.
20   some point or another?                                20        Q. You met with Mr. Meyer on July 13 of
21       A. Yes. But he reported that this seemed          21   2018; is that right?
22   to be increasing during this time or recently         22        A. Yes.
23   around that time.                                     23       Q. And in that meeting you were discussing
24       Q. Okay.                                          24   Mr. Meyer's anxiety around his upcoming wedding?
25       A. Or at least he reported noticing it            25        A. Yes.


                                            Page 58                                                    Page 60
 1   more.                                                  1       Q. That is obviously something that was not
 2       Q. Okay. Do you know how often he spaced           2   caused by the December 2015 ski wreck; would you
 3   out before the December of 2015 ski wreck?             3   agree with that?
 4       A. He reported not noticing that before the        4       A. The anxiety about his wedding, no.
 5   wreck, other than just normal spacing out. If a        5       Q. That might not look good on the record.
 6   patient reports something to me, it's -- I usually     6   No, you do not agree or?
 7   look at it as clinically significant. If they          7       A. I'm sorry. Could you ask the question
 8   don't mention it, I don't tend to pursue it unless     8   again, please?
 9   I feel like it's necessary for treatment. At this      9       Q. Sure.
10   stage of treatment, I was mostly concentrating on     10          In your opinion, was Mr. Meyer's anxiety
11   addressing symptoms and not taking history, so.       11   regarding his upcoming wedding a result of the
12       Q. What would you look at to be evidence of       12   December 2015 ski wreck?
13   Mr. Meyer possibly spacing out prior to the           13       A. I think his anxiety may have been
14   December 2015 ski wreck?                              14   exacerbated by the ski wreck. He tended to feel
15       A. I don't understand the question.               15   anxiety more acutely afterwards.
16       Q. Well, is there any way to verify or to         16          I apologize for the noise. My dogs hate
17   see whether it's true that Mr. Meyer did not space    17   the UPS man.
18   out before the December 2015 ski wreck?               18       Q. As do most, I think.
19       A. No way to verify that, no.                     19          Mr. Meyer also expressed to you anxiety
20       Q. On July 6th, 2018, Mr. Meyer again             20   about his lawsuit?
21   talked to you about his memory of the ski wreck; is   21       A. He did. He -- I'm trying to remember.
22   that right?                                           22   Mostly financial anxiety. But he also felt like it
23       A. He did, yes.                                   23   was a matter of justice for him. That was kind of
24       Q. Did he tell you he -- I'm sorry. Go            24   important. And that anxiety is -- we discussed
25   ahead.                                                25   whether or not it was useful for him to bring up


                                                                           15 (Pages 57 to 60)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 16 of 44
                                      DAVID GREGORY SMITH
                                            Page 61                                                    Page 63
 1   the lawsuit in session, or if it was something that    1       Q. Okay. And, in fact, how they raise
 2   we -- he should be talking about with the lawyers.     2   their children is causing him stress, correct?
 3   What I was mostly concentrating on was emotional       3       A. There's philosophical differences and
 4   response, and I noted that his emotional response      4   also historical differences in the background of
 5   on the 13th was seeing the world as very dangerous.    5   both parents, and they are struggling to find the
 6   And so we discussed a possibly shifting that view.     6   common ground there, yes.
 7   Or is in trouble, that's common in a lot of trauma     7       Q. And Mr. Meyer's job is causing him
 8   patients.                                              8   stress, correct?
 9       Q. What do you mean when you say see that          9       A. He reports that occasionally, yes.
10   Mr. Meyer was seeing the world as very dangerous?     10       Q. And his finances are causing stress,
11       A. He was seeing the world as not a kind          11   correct?
12   place, but a dangerous place in some ways. Not        12       A. He reports that, yes.
13   day to day to day, but I think his world view         13       Q. And his finances are -- the financial
14   was that the world needed help and that it does       14   stress he's facing are a result of his own
15   have -- involve more risk than he reported having     15   decisions, aren't they?
16   before the accident, feeling of things involved       16       A. I don't know the details for certain.
17   more risk for him.                                    17       Q. Okay. Well, certainly he chose his own
18       Q. Doesn't Mr. Meyer engage in a number of        18   job, right?
19   high-risk activities?                                 19       A. I believe so.
20       A. I know he's an outdoorsman.                    20       Q. And he could have chosen a different job
21       Q. So how is that consistent with -- for          21   or could get a different job right now, whether
22   example, if he engages in activities such as          22   within or without the -- outside the field of legal
23   mountain biking, rock climbing, skiing, how is that   23   work, right?
24   consistent with viewing the world as a, quote,        24       A. I suppose. I've never heard him express
25   "dangerous place"?                                    25   a desire for that, so I've never pursued that.


                                            Page 62                                                    Page 64
 1        A. I need to clarify that it was more of an       1       Q. But, for example, he could get a job
 2   emotionally dangerous place than a physically          2   within the legal field that perhaps paid more and
 3   dangerous place. That's manifested through his         3   paid on a more regular basis, correct?
 4   anxiety. In fact, I encouraged him to do the           4       A. I believe he could. I don't believe,
 5   outdoor activities that he enjoyed as a way of         5   philosophically, he would be aligned with that.
 6   normalizing his life, getting back to an active        6       Q. What is your understanding of how he
 7   life.                                                  7   gets compensated in his current job?
 8        Q. And you agree that he's done that,             8       A. You broke up. I apologize, Ian.
 9   correct?                                               9       Q. No, no problem.
10        A. I believe so.                                 10          What is your understanding of about how
11        Q. You agree, wouldn't you, that Mr. Meyer       11   Mr. Meyer is compensated in his current job?
12   has a number of things in his life that cause him     12       A. We haven't talked about that very much.
13   stress other than the ski accident, correct?          13   I know that he is -- has employees that he has to
14        A. Yes.                                          14   pay, and he has reported sometimes anxiety about
15        Q. For example, his wedding caused him           15   lack of payment from clients. Knowing that these
16   stress, correct?                                      16   people depended on him has caused him some stress.
17        A. Yes. Plans fell apart at the last             17   That's what I can remember at this point.
18   minute, that kind of thing.                           18       Q. Is it your understanding Mr. Meyer has
19        Q. His twins are now causing him stress,         19   any clients other than his own law firm?
20   correct?                                              20       A. It's not my understanding. I think -- I
21        A. Correct.                                      21   thought all of his clients -- I maybe made the
22        Q. His relationship with his wife is             22   assumption that all of his clients came through his
23   causing him stress?                                   23   law firm. He has never explicitly pursued.
24        A. Yes, but it's manageable. That feels          24       Q. Right. And I guess I'm asking a little
25   manageable to me.                                     25   bit different question. Is it your understanding


                                                                          16 (Pages 61 to 64)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 17 of 44
                                      DAVID GREGORY SMITH
                                            Page 65                                                    Page 67
 1   that he has clients other than representing his own    1   listen to me because I have the answer," which is
 2   law firm?                                              2   true, but it hardly -- instead of it being a
 3        A. I do not know that.                            3   philosophical thing done out of -- out of
 4        Q. You met with Mr. Meyer and his current         4   principle, it was more out of morals. This is the
 5   wife, Amanda Eggert, on July 20th of 2018; is that     5   right thing to do. Does that make sense?
 6   right?                                                 6        Q. Not entirely. But let me try to ask you
 7        A. Yes.                                           7   something different.
 8        Q. And did you ask Ms. Eggert what happened       8           Is moralizing something that you see
 9   in the ski wreck?                                      9   Mr. Meyer doing on a regular basis?
10        A. I did not. I mostly -- I did not ask          10        A. I do.
11   for details, but I remember that she corroborated     11        Q. And how does Mr. Meyer moralize?
12   things that Mr. Meyer and I had talked about          12        A. From the beginning, Mr. Meyer has a
13   previously. They both -- they both related the        13   world view strongly influenced by the concept of
14   same events, basically. I saw no discrepancies,       14   justice and sometimes very black-and-white thinking
15   let's say that.                                       15   about what's okay and what's not okay. But for the
16        Q. What do you recall Ms. Eggert relaying        16   most part -- we're working on that now. That will
17   to you about the ski wreck?                           17   come later in the notes, I believe, about leaving
18        A. Again, I don't remember details.              18   that black and white view of the world behind. I
19        Q. Okay.                                         19   saw that it was causing him and still causes him
20        A. The task at hand was helping them             20   some anxiety to see the world that way, like "this
21   communicate and get through anxiety that they were    21   is what's right" and "this is what's wrong."
22   experiencing, and some conflict.                      22   That's not how the world works.
23        Q. Well, what other anxiety were Mr. Meyer       23        Q. You met with Mr. Meyer on August 3rd, of
24   and Ms. Eggert experiencing when you met with them    24   2018; is that right?
25   on July 20th, 2018?                                   25        A. Yes.


                                            Page 66                                                    Page 68
 1       A. There was discussion of a member of             1       Q. And in that meeting you discussed
 2   Ms. Eggert's family who was abusing substances, and    2   Mr. Meyer's financial stresses?
 3   John felt like it was his duty to help and to          3       A. On the 3rd or the 10th?
 4   assist. And I tried to talk him out of that            4       Q. Yeah. I'm sorry, the 10th.
 5   responsibility. And, as someone who's worked with      5       A. I don't believe -- oh, the 10th. Yes,
 6   people in sobriety for decades now, I realize you      6   we did talk about financial considerations. He was
 7   can't tell somebody to get sober. You can't tell       7   paying out of pocket, was uninsured, and wanted to
 8   them how to live their life. So I asked him to         8   take a break, which is not unusual. I reiterated
 9   resist the impulse to interfere in the life of that    9   that he had issues that needed to have therapy in
10   family member.                                        10   order to resolve them. He understood, but it's not
11       Q. And that was causing Mr. Meyer stress          11   unusual, after a few months, for patients to want
12   because of their upcoming wedding?                    12   to take a break from therapy. It can get very
13       A. I believe it was causing him stress            13   intense.
14   because he didn't feel comfortable giving his         14       Q. And I apologize, Mr. Smith. I did skip
15   opinion, maybe. I'm trying to remember. Just give     15   over the 3rd. Can you just tell me what you
16   me a second.                                          16   discussed with Mr. Meyer on August 3rd of 2019?
17           It was more of a problem-solving              17       A. This session was not necessarily one
18   exercise than it was really anything else. And        18   that was full of treatments. It was -- it was a
19   what I remember is, again, mostly helping him         19   lot of discussion about how he sees the world and
20   understand that, by taking on the responsibility      20   how -- I did some psychoeducation about how the
21   for someone else's sobriety, he's adding stress to    21   brain changes with trauma and how the brain
22   his own life.                                         22   operates, especially the hypothalamic fight,
23       Q. What is moralizing?                            23   flight, or freeze response. And we had discussed
24       A. Moralizing is -- well, in this instance        24   neuroplasticity earlier, which is the brain's
25   it was, "She should stop doing this and she should    25   ability to change and to grow and to heal.


                                                                          17 (Pages 65 to 68)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 18 of 44
                                      DAVID GREGORY SMITH
                                            Page 69                                                    Page 71
 1           I remember on the 3rd -- I have a model        1       A. He recorded that it takes him longer to
 2   of a brain in my office, and so we kind of went        2   do things after the accident. He's not as
 3   over all the neurological parts of the brain and       3   efficient. He feels frustrated more, impatient
 4   what it does, the physical parts of the brain. And     4   more often than he was before the accident, he
 5   a lot of it wasn't really relevant to therapeutic      5   reports.
 6   notes. It was more psychoeducational on his part,      6       Q. Anything else that you can recall?
 7   his curiosity. We didn't really work on issues         7       A. I don't recall right now.
 8   involving him directly. It was mostly theoretical.     8       Q. In your opinion, is Mr. Meyer -- or
 9       Q. You agree, don't you, that Mr. Meyer has        9   strike that.
10   the ability to recover from any PTSD he has, if       10           In your opinion, has Mr. Meyer's
11   any, right?                                           11   injuries, have they materially impaired his ability
12       A. The likelihood is good. I hesitate to          12   to do his job as a lawyer?
13   say that anybody is ever completely cured from        13       A. From his report, I would say it's
14   post-traumatic stress. It's something that most       14   created difficulty. We've never talked
15   people will have to deal with for the rest of their   15   specifically about whether or not he feels impaired
16   lives in some manner.                                 16   by it or whether it's just bothersome.
17       Q. A minute ago you said you discussed with       17       Q. And so my question though is what is
18   Mr. Meyer how he sees the world. How does             18   your opinion?
19   Mr. Meyer see the world?                              19       A. Based on his report, that it does have
20       A. He sees the world in need of saving.           20   some significant impairment to his job, for him to
21       Q. What does that mean?                           21   do his job.
22       A. I guess from his environmental point of        22       Q. Okay.
23   view, the world is on a path to destruction in our    23       A. Grammar. Apologies.
24   current setting, with environmental issues and with   24       Q. So let me just see if I understood what
25   climate change and society's inability to take care   25   you said. Is it correct that it is your opinion


                                            Page 70                                                    Page 72
 1   of its own. And, again, that sense of justice is       1   that the injuries Mr. Meyer suffered in December of
 2   very strong in him.                                    2   2015 materially impair his ability to be a lawyer?
 3        Q. Did you ever discuss with Mr. Meyer his        3        A. I don't know that. I cannot speculate
 4   abilities to do his job before December of 2015?       4   about that. I know that he has some difficulty
 5        A. Only when he recorded difficulty doing         5   performing tasks after the accident. I don't know
 6   things the way he used to do them, and that was        6   whether it impairs him from being a lawyer. I
 7   occasional. But, again, we mostly concentrated on      7   would have to do more psychological testing for
 8   his emotional responses and not necessarily his        8   that. I mean, that would be -- that would be
 9   work practices.                                        9   something I would have a clinical psychologist look
10        Q. And what has Mr. Meyer told you about         10   at.
11   how the injuries he suffered in December of 2015      11        Q. Do you recommend that?
12   affect him?                                           12        A. I don't know. I don't think it could
13        A. I think it would be in my first notes on      13   hurt.
14   the 8th of June, 2018.                                14        Q. But do you recommend --
15        Q. So those are the things that we've            15        A. He hasn't reported --
16   discussed already, the insomnia and depression?       16        Q. I'm sorry. Go ahead.
17        A. Insomnia, depression, anxieties,              17        A. He hasn't reported any symptoms that I
18   hypervigilance, some cognition difficulties,          18   felt severe enough to recommend that at this point.
19   searching for words, losing train of thought.         19        Q. Do you agree that Mr. Meyer experiences
20        Q. I should have been more specific in my        20   stress because of the field of law that he chose?
21   question, apparently.                                 21        A. Yes.
22        A. I'm sorry.                                    22        Q. And, for example, he could have chosen a
23        Q. No, no. What has Mr. Meyer told you, if       23   field of law where he received a regular paycheck
24   anything, about how the injuries he suffered in       24   or was working for someone else, correct?
25   December 2015 impact his ability to do his job?       25        A. He could have. He -- his passion is


                                                                           18 (Pages 69 to 72)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 19 of 44
                                     DAVID GREGORY SMITH
                                           Page 73                                                    Page 75
 1   what drives him. It's not financial, in my            1   to help with this lawsuit, correct?
 2   opinion.                                              2       A. March of 2020.
 3       Q. I understand that. But as a result of          3       Q. Excuse me. I apologize if I misspoke.
 4   that passion, he may feel more financial stress,      4   March of 2020, Mr. Meyer asked you to help him with
 5   right?                                                5   this lawsuit, right?
 6       A. Yes.                                           6       A. He asked if I would -- if I would be
 7       Q. And he had that passion before December        7   open to testifying and sharing my notes. And I
 8   2015 and after, correct?                              8   said if you -- if he wished it, I have no problem
 9       A. I would say yes.                               9   with that.
10       Q. And that passion that you're describing       10       Q. Okay. And since Mr. Meyer asked you to
11   is his feeling that he described to you that he      11   assist in this lawsuit, he's been seeing you much
12   needs to save the world, correct?                    12   more often, hasn't he?
13       A. Help save the world. I think he's -- he       13       A. Yes.
14   doesn't feel like he's doing it alone. There's no    14       Q. Let's back up to your treatment in 2019,
15   paranoia there or anything.                          15   the two sessions you had with Mr. Meyer. What did
16       Q. Right. But my point is though, is that        16   you discuss with Mr. Meyer on March 8 of 2019?
17   his feeling or his passion that he needs to help     17       A. We talked about stress that he was
18   save the world is at least contributing to the       18   feeling, the fact that the twins were born so
19   financial stress he is experiencing, right?          19   quickly after the marriage, a lot sooner than they
20       A. Yes. As someone who's worked in               20   had anticipated starting a family, the stress of
21   nonprofits, it's a pretty familiar feeling.          21   overload. And I gave him some recommendations
22           Excuse me for a second. My allergies         22   about meditation and breathing techniques and
23   are acting up. I apologize.                          23   mindfulness, time alone in helping him ground,
24       Q. No problem. I'm having the same issue.        24   constantly reminding himself to slow down more.
25           So after August of 2000 -- August 10 of      25       Q. Anything else?


                                           Page 74                                                    Page 76
 1   2018, you did not see Mr. Meyer again until March     1       A. I remember just letting him vent for a
 2   of 2019; is that right?                               2   while about all the frustrations that he was
 3       A. After July -- yes. I'm just looking at         3   having. I don't necessarily remember details.
 4   the notes. It was not a full meeting. I forgot to     4   But I often do this with patients just so they can
 5   put that in the notes. This was -- instead of the     5   get it out, and then we can go back to discuss
 6   usual 50-minute meeting, was a 30-minute meeting.     6   things that we both find relevant. And that
 7   So it was shorter. It was a shorter session.          7   mostly -- that mostly involved calming exercises
 8       Q. The session on August 10 was shorter?          8   and ways to de-stress himself.
 9       A. The session on -- okay, I'm confused.          9       Q. Is it your understanding that neither
10   What number are you looking at? That might help.     10   Mr. Meyer nor his wife had health insurance?
11       Q. Well, I'm trying to figure out, you did       11       A. If they did, it was insurance I couldn't
12   not see Mr. Meyer between August 10 of 2018 and --   12   take. I don't recall. We agreed to just pay in
13       A. Oh, yes. Sorry. I was in the wrong            13   cash.
14   place. Yes, I did not see him.                       14       Q. What does it mean when Mr. Meyer said
15       Q. Okay. And which session was shorter,          15   that -- said to you that "life is closing in too
16   which session was 30 minutes instead of 50?          16   fast"?
17       A. Session 11.                                   17       A. It was mostly centered around his
18       Q. That's the session on March 4 of 2020?        18   family, having -- suddenly being a husband
19       A. Yes, March of this year.                      19   and a father of twins and trying to work,
20       Q. Okay. So you saw Mr. Meyer a total of         20   balancing -- work/life balance. I think -- my
21   seven times in 2018, right?                          21   impression was that he was overwhelmed.
22       A. Yes.                                          22       Q. By what?
23       Q. You saw him twice in 2019, correct?           23       A. By family and work, the situation of the
24       A. Yes.                                          24   twins happening very quickly, unexpected
25       Q. And then in March of 2019, he asked you       25   expenditures with two babies instead of one.


                                                                          19 (Pages 73 to 76)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 20 of 44
                                      DAVID GREGORY SMITH
                                            Page 77                                                    Page 79
 1   Dealing with child care, learning how to care for a    1   Mr. Meyer asked you to assist with this lawsuit,
 2   child, the stress of not really knowing how to do      2   right?
 3   that, mostly relying on his wife to take the lead      3       A. Correct.
 4   in the care of the children.                           4       Q. Okay. So in nearly two years before
 5       Q. And then Mr. Meyer called you on July 12        5   Mr. Meyer asked you to assist in the lawsuit, you
 6   of 2019 for help dealing with the stress of            6   saw him nine times, correct?
 7   marriage; is that right?                               7       A. Yes.
 8       A. Yes. He asked if he could come in, and          8       Q. And then he asked you to assist in a
 9   so I agreed. We noticed some new things, that he       9   lawsuit, and in five months you've seen him 14
10   was spending more time searching for words, losing    10   times, correct?
11   train of thought, which is generally a condition of   11       A. Yes.
12   stress. In trauma, those symptoms can be              12       Q. Does that tell you anything?
13   exacerbated by stress of any kind not related to      13       A. It tells me that he's serious and
14   the trauma. And I mostly -- I mostly recommended      14   interested in working on his issues. If you're
15   intensive therapy once a week, at least once a week   15   asking whether I think he's trying to appear
16   to deal with that, and maybe occupational therapy     16   impaired by seeing me more often, I don't believe
17   if he needed to maybe get some -- some help in        17   so. Excuse me.
18   addressing his work issues. I was simply there for    18       Q. When you first spoke with Mr. Meyer
19   emotional issues, not physical or occupational        19   about assisting with his lawsuit, what did you
20   issues, necessarily.                                  20   discuss?
21       Q. Has Mr. Meyer followed your                    21       A. We discussed me providing treatment
22   recommendation to have any occupational therapy?      22   notes and possibly testimony. I think that was the
23       A. I followed up once with him after that         23   day we had -- did the retainer agreement, which
24   and he said it was too expensive, just in passing.    24   allowed him to forego payment until the lawsuit was
25       Q. Do you know if he had insurance that           25   settled. In my opinion, easing that financial


                                            Page 78                                                    Page 80
 1   would pay for it --                                    1   burden was the reason that we were able to be more
 2       A. I do not.                                       2   engaged after.
 3       Q. -- occupational therapy? You don't              3       Q. Okay. I just want to be clear about
 4   know?                                                  4   something you just said. So from March 4 of 2020
 5       A. I don't know.                                   5   through the present, you have not been charging
 6       Q. Mr. Meyer first asked you to help with          6   Mr. Meyer; is that correct?
 7   his lawsuit in March of this year, of 2020,            7       A. I have not collected any money from
 8   correct?                                               8   Mr. Meyer, no.
 9       A. Yes. He asked me to be available to             9       Q. And if he settles this lawsuit or
10   provide treatment notes and maybe testimony.          10   obtains a judgment, then you will get paid for all
11       Q. And prior to him asking you to provide         11   of your time seeing Mr. Meyer, correct?
12   testimony in this case, you had counseled Mr. Meyer   12       A. I believe so, yes.
13   a total of nine times, correct?                       13       Q. And if Mr. Meyer does not receive a
14       A. Yes.                                           14   settlement or does not receive a judgment, you will
15       Q. And since Mr. Meyer --                         15   not be paid; is that correct?
16       A. Well, ten -- ten times, sorry.                 16       A. We discussed having a payment plan that
17       Q. Well, it was actually nine, wasn't it,         17   could be stretched out over months in order to pay
18   because you canceled on June 15 of 2018?              18   me back. I would not expect a lump sum.
19       A. Thank you. You're right.                       19       Q. Okay. So, Mr. Smith, you have a
20       Q. Since Mr. Meyer asked you to assist with       20   financial interest in this lawsuit, don't you?
21   this lawsuit, how many times have you counseled       21       A. I will get paid whether or not this
22   him?                                                  22   lawsuit is settled or not.
23       A. So that looks like 14.                         23       Q. Well, you hope you will get paid, right?
24       Q. And it's been four months -- five              24       A. I believe I will get paid.
25   months, I guess, it is now? Five months since         25       Q. But if there's a settlement or judgment,


                                                                          20 (Pages 77 to 80)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 21 of 44
                                      DAVID GREGORY SMITH
                                            Page 81                                                    Page 83
 1   you will be paid sooner, correct?                      1   that instead of moving from black -- into
 2        A. I suppose. I'm not certain how that            2   black-and-white thinking so often to be able to be
 3   works, but I'll take your word for it.                 3   more comfortable with doubt and being able to slow
 4       Q. And you would receive a lump sum instead        4   down. Like, he's a pretty quick thinker. Like,
 5   of installment payments over time, right?              5   he -- his emotions tend to overwhelm him quickly
 6        A. If that's the agreement of the                 6   at times. And I'm mostly helping him and his
 7   settlement, I suppose.                                 7   wife -- I'm helping him work on communications with
 8       Q. Do you see any problems with that,              8   his wife and family, not -- giving him some style
 9   Mr. Smith?                                             9   type tips and techniques about how not to have a
10        A. I, personally, do not. I have had             10   conversation or how not to be unclear. Spending a
11   clients in the past who have been unable to pay or    11   lot of time talking about his self identity, how he
12   who I've had to send to collections. I have had to    12   sees himself in the world, how he is looking at his
13   write off some expenses of therapy for unpaid         13   place in the world, and his new identity -- his
14   sessions. I've taken financial hits occasionally      14   relatively new identity as a husband and father,
15   for that reason. It's part of the risk of doing       15   dealing with things happening not in a way he would
16   this business. I'm much more interested in helping    16   like, which is what we call resiliency, being able
17   people than I am in having money.                     17   to come back from a disappointment or what might be
18       Q. Right. But before Mr. Meyer asked you          18   seen as failure.
19   to assist with this lawsuit, he was just paying you   19           My work with John in the last few months
20   as he went each time he saw you, correct?             20   has mostly been about helping ground him in a
21        A. Correct.                                      21   reality that is much more subtle than he would like
22        Q. And then he asked you to assist with the      22   it to be.
23   lawsuit, and you agreed not to charge him anymore,    23        Q. What did that mean?
24   correct?                                              24        A. Again, I would say it's trying to turn
25        A. Correct. I also take several pro bono         25   the world into color instead of just black and


                                            Page 82                                                    Page 84
 1   patients every week. I'm seeing two -- three           1   white. And a lot of times, when I'm working with
 2   people right now who are not paying me.                2   people, it's important to manage expectations. And
 3        Q. Correct. But Mr. Meyer is not one of           3   if people are having realistic expectations, they
 4   your pro bono clients, is he?                          4   usually do very well. If people are having
 5        A. I haven't had any payment yet, so I'm          5   unrealistic expectations, they may not do so well.
 6   considering him a pro bono client until that           6   And John is learning a bit more how to be more
 7   happens.                                               7   subtle in that, especially in his work life and in
 8        Q. Well, you have had payment for him. He         8   his home life. Those are mostly the two things we
 9   paid you for the first nine sessions that you met      9   discuss. And his emotional -- and his emotional
10   with him, right?                                      10   state of anxiety or just feeling frustrated,
11        A. Yes. But then, I guess, in my mind, I         11   sometimes angry.
12   changed his status to pro bono unless I get paid,     12       Q. Are you all done?
13   and that's a risk I was willing to take.              13       A. Yes.
14        Q. And you're hoping that there will be          14       Q. You said a number of different times now
15   some sort of judgment in his favor or settlement in   15   that Mr. Meyer sees the world in black and white
16   his favor so that you will get paid, right?           16   and you're trying to get him to see the shades of
17        A. I would like to be paid, but I don't          17   gray and see the other colors, correct?
18   necessarily -- I'm not counting on it. It's not       18       A. Yes. I mean, he has some of that -- I
19   something I'm planning for, since it's up in the      19   wouldn't say he's completely inept in that ability,
20   air.                                                  20   but it does cause him some significant distress,
21        Q. What are the primary issues you are           21   the black-and-white thinking.
22   addressing in your meeting, your current meetings     22       Q. And the black-and-white thinking is
23   with Mr. Meyer?                                       23   certainly something that Mr. Meyer had before
24        A. Excuse me. We're mostly exploring how         24   December of 2015, right?
25   he sees the world and how he can change some of       25       A. I would assume so, but I do not know


                                                                          21 (Pages 81 to 84)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 22 of 44
                                      DAVID GREGORY SMITH
                                            Page 85                                                    Page 87
 1   that for sure.                                         1   all of those things preexisting issues that just
 2       Q. Okay. So you just gave me a long list           2   existed as part of his personality prior to
 3   of things that you're seeing Mr. Meyer for now. I      3   December of 2015?
 4   just want to see if I've -- you gave me a big list     4        A. I would assume that, but I do not know
 5   or a big narrative, and I want to see if I'm           5   that for certain. I've never asked that question.
 6   missing anything.                                      6   But in terms of personality, those things rarely
 7          You said you're discussing with him how         7   change, but they can be exacerbated by trauma.
 8   he sees the world, right?                              8        Q. And do you have any evidence to suggest
 9       A. Yes. Yes. And that's a pretty --                9   that those things have been exacerbated by trauma
10       Q. And you're dealing with -- go ahead.           10   in this instance?
11       A. That's a common starting place that I          11        A. I'm relying on the report of the
12   have with patients. So, generally, I need to          12   patient, and the patient believes them to be
13   explore that in order to see what causes them pain,   13   exacerbated by trauma, and I see no reason to
14   distress, anxiety, et cetera.                         14   disagree.
15       Q. You're dealing with -- you're counseling       15        Q. So if you believe all of these
16   Mr. Meyer on marriage issues now, correct?            16   preexisting issues that Mr. Meyer had have been
17       A. Correct.                                       17   exacerbated by the trauma, can you quantify how
18       Q. And you're -- associated with that,            18   much they've been exacerbated, in your opinion?
19   you're dealing with him on communication skills,      19        A. I would be very reluctant to do that.
20   both with his wife and others, right?                 20   I -- again, it was not really the focus of our work
21       A. Yes. And philosophical skills about            21   together. I was dealing with what was presented
22   what -- what does this loving relationship mean?      22   and relying on the report of the client. And the
23   What does it -- how would you define it? And doing    23   things that were presented were worthy of being
24   some psychoeducation about that also. Just basic      24   treated, so I treated them as best I could.
25   relationship education.                               25        Q. And are you now meeting with Mr. Meyer


                                            Page 86                                                    Page 88
 1       Q. You're also dealing with Mr. Meyer about        1   on a weekly basis?
 2   just slowing down, correct?                            2       A. Yes.
 3       A. Yes.                                            3       Q. And do you plan to continue to do so
 4       Q. And then you said you're dealing with           4   through the end of this lawsuit, through the time
 5   Mr. Meyer about how he sees himself in the world,      5   of trial?
 6   both as a husband and a father, right?                 6       A. I assume so.
 7       A. Yes, right.                                     7       Q. Have you ever discussed with Mr. Meyer
 8       Q. And then you also mentioned counseling          8   what he would do with the proceeds of this lawsuit
 9   him on his seeing the world in black and white,        9   if he prevails?
10   right?                                                10       A. I have not.
11       A. Yes.                                           11       Q. Is there anything else that you believe
12       Q. Is there anything -- if we were just           12   is important about your counseling of Mr. Meyer
13   creating a list, is there anything that I'm           13   that we have not discussed yet today?
14   missing?                                              14       A. I don't believe so.
15       A. Managing anxiety. Managing discomfort.         15       Q. And I assume that all of your notes that
16       Q. So aren't all of those things issues           16   are contained in Exhibit 97 are true and accurate
17   that Mr. Meyer had -- oh, sorry. It just blacked      17   to the best of your ability, correct?
18   out. Can you see me?                                  18       A. Yes. I do dictate my notes, so there
19       A. Yes.                                           19   are some spelling errors and a couple of
20       Q. Okay. I apologize. For some reason,            20   mispronounced words, it looks like. But other than
21   you just blacked out and I couldn't see you there     21   that, yes.
22   for a minute. Let me start my questioning again.      22       Q. Speaking of that, on note Number 22 from
23          All of the things that we just                 23   7/27 of this year, in the middle of that you
24   discussed, so all of the things that you are seeing   24   mention Connie. Do you see that?
25   Mr. Meyer for now or counseling him for now, aren't   25       A. Yes. That's an error. I'm trying to


                                                                          22 (Pages 85 to 88)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 23 of 44
                                      DAVID GREGORY SMITH
                                            Page 89                                                    Page 91
 1   reconstruct that sentence. I think that's an           1       Q. Did Mr. Meyer tell you that the
 2   erroneous word.                                        2   affidavit that he submitted to you, that the person
 3       Q. Do you know what it's supposed to be?           3   that submitted it later admitted that parts of it
 4       A. I believe it is "and he seemed."                4   were false?
 5   "Connie" probably was "and he." "And he."              5       A. No, he did not.
 6       Q. Okay.                                           6       Q. Is that important to you?
 7       A. And you can start the "and" after               7       A. Again, I -- it wasn't relevant to our
 8   "Connie." I should have proofed that. I                8   treatment and our work together.
 9   apologize.                                             9       Q. Right. That's what I'm trying to figure
10       Q. No problem. Sir, can you just give me          10   out. I mean, numerous times today you told me the
11   about five, maybe ten minutes at the most to go       11   details of the accident to -- tell me if I'm
12   over my notes just to see if there are any other      12   summarizing this incorrectly. You told me that the
13   questions that I have for you?                        13   details of the accident are really not that
14       A. Sure. I'm free all day.                        14   important to you so -- is that right?
15       Q. Okay. Well, I'm not going to take up           15       A. Yes. The traumatic events from the
16   all day. Let me go over my notes and see if I have    16   patient's point of view is what's important in
17   anything else. Thank you very much.                   17   treatment.
18       MS. WALAS: Ian, can you forward me the            18       Q. So why -- and if Mr. Meyer has already
19   e-mails that were forwarded to Jennifer as well?      19   told you about that, why is he then forwarding this
20       MR. McINTOSH: Yeah, of course. I haven't          20   e-mail to you in November of 2019?
21   seen them yet, but --                                 21       A. I do not remember.
22       MS. WALAS: Okay.                                  22       Q. And then the next time you met with
23       MR. McINTOSH: -- as soon as I see them, I         23   Mr. Meyer, he asked you to assist with the lawsuit,
24   will forward them to you.                             24   right?
25       MS. WALAS: Okay. Perfect. Thank you.              25       A. Yes. And there are no other e-mails.


                                            Page 90                                                    Page 92
 1       MR. McINTOSH: All right. Thank you.                1   Let me just check one other thing. Yeah, I do not
 2           (Whereupon, a brief                            2   recall.
 3            recess was taken.)                            3       Q. Was Mr. Meyer trying to shape your
 4   BY MR. McINTOSH:                                       4   belief about what happened in the ski accident?
 5       Q. Mr. Smith, the e-mails -- you just              5       A. I don't believe so. Every -- everything
 6   forwarded several e-mails from Mr. Meyer to us; is     6   here is -- this is all familiar. I don't see that
 7   that correct?                                          7   any of this would be new information. But I didn't
 8       A. Yes. Some time ago, but yes.                    8   check it for veracity. I don't know if it's true
 9       Q. One of the e-mails you sent to us was an        9   or not.
10   e-mail that John Meyer sent to you -- I assume it's   10       Q. If a client is trying to convince you
11   to you. Is the e-mail dgsma@outlook.com; is that      11   that what he is telling you about the underlying
12   you?                                                  12   incident or the underlying trauma is true, does
13       A. Yes.                                           13   that cause you any concerns?
14       Q. And Mr. Meyer submitted an e-mail to you       14       A. I'm not sure if I understand. Could you
15   dated Friday, November 15, 2019, at 3:54 p.m.,        15   please repeat that?
16   correct?                                              16       Q. Sure. If a client feels the need to
17       A. November? Yes.                                 17   convince you that he is right about what happened
18       Q. What is your understanding of why              18   with the underlying incident, does that cause you
19   Mr. Meyer sent that e-mail to you?                    19   any concerns?
20       A. With the affidavit attached? I don't           20       A. It would if it were obviously
21   recall the reason. There have been maybe -- for       21   delusional. Again, I mostly take my patients at
22   backgrounds.                                          22   their word and treat the symptoms that I see in
23       Q. You had not seen Mr. Meyer in four             23   front of me.
24   months in November of 2019, correct?                  24       Q. Other than PTSD, how, in your opinion,
25       A. Yeah. I'm a little puzzled.                    25   has the 2015 ski wreck impacted Mr. Meyer?


                                                                          23 (Pages 89 to 92)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 24 of 44
                                      DAVID GREGORY SMITH
                                            Page 93                                                    Page 95
 1       A. I believe it's affected his physical            1       MR. McINTOSH: Marla, can you hear me?
 2   health, his range of motion. Psychologically, I        2       THE COURT REPORTER: I can hear you.
 3   think it has made him prone to anxiety and             3       THE WITNESS: Okay, you're back.
 4   depression. I believe it has made him                  4   BY MR. McINTOSH:
 5   hypervigilant. I think all of the things that I        5       Q. Okay. Marla, could you read that
 6   noted in the intake notes of -- in Note Number 1       6   question back to Mr. Smith?
 7   would imply again --                                   7       THE COURT REPORTER: Sure.
 8       Q. Okay.                                           8             (Whereupon, the last
 9       A. -- there's insomnia -- I mean, you know,        9              question was read back.)
10   there's insomnia, irritable behavior that was         10       THE WITNESS: No.
11   reported to be more extreme than normal.              11   BY MR. McINTOSH:
12       Q. Okay. So let me go through these. The          12       Q. So, for example, physically how
13   first thing you said was physical health, correct?    13   Mr. Meyer's range of motion was impacted, you don't
14       A. Yes. He reported having surgery and not        14   know if what he's telling you is true or false,
15   being able to do the things that he used to do as     15   correct?
16   easily.                                               16       A. Can you repeat the question? I'm having
17       Q. And you're not treating Mr. Meyer for          17   screen freeze again. Apologies.
18   his physical health, are you?                         18       MR. McINTOSH: I see that. We seem to be
19       A. I am not.                                      19   having technical difficulties here. Marla, did you
20       Q. And so how the ski accident affected him       20   get that question?
21   physically is not within your area of expertise, is   21       THE COURT REPORTER: Yes.
22   it?                                                   22       MR. McINTOSH: Could you read that back to
23       A. It is if it affects someone's                  23   Mr. Smith, please?
24   psychological condition or mood or... For example,    24       THE COURT REPORTER: Sure.
25   physical illnesses, if someone is living with a       25   ///


                                            Page 94                                                    Page 96
 1   chronic illness, that can exacerbate feelings of       1             (Whereupon, the last
 2   depression or anxiety, for example. So physical        2              question was read back.)
 3   health and mental health are very much intertwined.    3        THE WITNESS: Okay. So I heard nothing. I
 4   I do a lot of body sensation work, but I'm not a       4   apologize. One more time?
 5   medical doctor.                                        5        THE COURT REPORTER: Sure.
 6       Q. Right. But, for example, if Mr. Meyer           6        MR. McINTOSH: Could we -- Marla, would it
 7   told you that he hurt his knee in the 2015 ski         7   help if we like hung up and called back in or
 8   accident when, in fact, he hurt it in a separate       8   clicked on the link again or something?
 9   ski accident six months later, you're not qualified    9        THE COURT REPORTER: So my feeling is that
10   to determine which accident really caused the knee    10   it's Mr. Smith's WiFi, just because he is the one
11   accident, are you?                                    11   that's freezing up. I don't know if it's -- if
12       A. No.                                            12   you've used this before. So if he would like to
13       Q. So Mr. Meyer could be reporting symptoms       13   reconnect, that might help. But I don't think the
14   to you, telling you things that happens to him        14   other three of us need to.
15   physically that, according to him in the 2015 ski     15        MR. McINTOSH: Okay. Mr Smith, just to give
16   accident, and you don't know whether those things     16   us -- I really don't have very much at all. I just
17   are true or not; is that right?                       17   have a few more questions that I want to ask, but
18       A. You broke up on me. Could you repeat           18   we seem to be having some serious problems here.
19   the question? Sorry.                                  19   Could you try to hang up and then click on the link
20       Q. Yeah. No problem.                              20   again?
21       A. My internet isn't so great today.              21           Okay, I guess he heard that. No, maybe
22       Q. Okay. So Mr. Meyer could be telling you        22   not. Did you hear me, Mr. Smith?
23   that he was physically impacted by the 2015 ski       23        THE WITNESS: No, I got kicked off. So,
24   accident, and you don't know if what he's telling     24   let's assume -- let's assume nothing.
25   you is true or false, do you?                         25        MR. McINTOSH: Right. So could you hang up


                                                                           24 (Pages 93 to 96)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 25 of 44
                                      DAVID GREGORY SMITH
                                            Page 97                                                     Page 99
 1   or disconnect from this link and then try to           1   Mr. Meyer had irritable behavior prior to this
 2   connect again and see if it's any better?              2   incident?
 3       THE WITNESS: It seems to be working now            3       A. I do not.
 4   fine.                                                  4       Q. Mr. Smith, I believe that's all the
 5       MR. McINTOSH: Okay.                                5   questions I have. If you can please just send us
 6       THE WITNESS: Okay, maybe not.                      6   that intake form; will you do that?
 7       MR. McINTOSH: Okay.                                7       A. I will do that. I think -- I'm pretty
 8       THE WITNESS: Okay, I can leave and come            8   sure I can get it to you today.
 9   back. Hold on.                                         9       Q. Okay, thank you.
10       MR. McINTOSH: Let's try that.                     10       A. Yes.
11       THE WITNESS: Okay.                                11       MR. McINTOSH: So that's all the questions I
12          (Whereupon, there was a brief                  12   have for right now.
13           pause in the proceedings.)                    13           Breean, did you have any?
14   BY MR. McINTOSH:                                      14       MS. WALAS: I'm going to just ask a few
15       Q. Is this any better?                            15   follow-up. It won't take very long.
16       A. Yeah. Should be fine.                          16       MR. McINTOSH: Good luck.
17       Q. Okay, let's try again.                         17       MS. WALAS: All right.
18          So, Mr. Smith, Mr. Meyer's issues about        18
19   the alleged impact on his physical range of motion,   19             EXAMINATION
20   you don't know whether those are true or false, do    20   BY MS. WALAS:
21   you?                                                  21      Q. Mr. Smith, you were asked about a
22       A. I have no proof.                               22   November 15th e-mail; do you recall that?
23       Q. Okay. And, in fact, that's                     23      A. Yes.
24   not -- you're not a doctor that diagnoses those       24      Q. And did you forward another e-mail dated
25   type of issues, are you?                              25   November 5th, 2019?


                                            Page 98                                                   Page 100
 1       A. No.                                             1       A. I have to look. November -- could you
 2       Q. You said that, in your opinion, this ski        2   repeat the date, please?
 3   wreck has caused Mr. Meyer anxiety, correct?           3       Q. November 5th.
 4       A. Yes.                                            4       A. I'm not seeing it. Maybe I'm
 5       Q. But you don't know how much anxiety he          5   technologically disadvantaged. Is it something
 6   was experiencing before the ski wreck, do you?         6   that I sent to you earlier? I'm having a hard time
 7       A. I do not.                                       7   with my e-mail.
 8       Q. You said that this has caused him               8       Q. Earlier today you forwarded two e-mails
 9   depression, in your opinion, right?                    9   from Mr. Meyer to --
10       A. Yes.                                           10       A. Oh, yes, yes. Got it.
11       Q. And you don't know how much depression,        11       Q. Okay. I'm just trying to confirm which
12   if any, Mr. Meyer suffered before December of 2015?   12   e-mails were sent.
13       A. Other than his word, no.                       13       A. 11/5 and 11/15 of 2019.
14       Q. Same thing regarding hypervigilance, you       14       Q. Okay.
15   don't know if he was hypervigilant before December    15       A. Two separate e-mails.
16   of 2015, correct?                                     16       Q. And the November 5th e-mail, what was
17       A. No proof. Just patient report, yes.            17   that regarding?
18       Q. Okay. But you, for example, haven't            18       A. It was an affidavit as an expert for the
19   reviewed his prior -- you could have reviewed his     19   court or as a professional.
20   prior medical records, and you haven't done so,       20       Q. Okay. So that would be the affidavit
21   right?                                                21   you provided with a copy of your treatment notes
22       A. I didn't find it necessary. But yes, I         22   related to the November 5th e-mail?
23   could have.                                           23       A. Yes.
24       Q. Okay. Irritable behavior, that's               24       Q. Okay.
25   another thing you mentioned. Do you know how often    25       MS. WALAS: Ian, do we want to go ahead and


                                                                        25 (Pages 97 to 100)
                            BRIDGER COURT REPORTERS, INC.
                                    (406) 582-0668
 Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 26 of 44
                                      DAVID GREGORY SMITH
                                          Page 101                                                   Page 103
 1   make these two e-mails we got forwarded Exhibit 98,    1    that question.
 2   so they're in the record?                              2
 3       MR. McINTOSH: I don't think it's necessary.        3               RE-EXAMINATION
 4   But if you want to, have at it.                        4    BY MS. WALAS:
 5       MS. WALAS: Okay. I don't think it's                5       Q. Did you review and sign that affidavit?
 6   necessary, either. I just didn't know, because we      6       A. I did.
 7   discussed it, if you wanted to put it in the           7       Q. And did you agree with its contents?
 8   record.                                                8       A. I did.
 9       MR. McINTOSH: I'm fine.                            9       MS. WALAS: I have nothing further.
10       MS. WALAS: Okay.                                  10       MR. McINTOSH: Nothing. Thank you,
11   BY MS. WALAS:                                         11    Mr. Smith. I appreciate your time.
12       Q. Also, following up -- is it common in          12       THE WITNESS: Not at all. Have a good day.
13   your profession to base a diagnosis off of a client   13       MS. WALAS: Thank you everyone.
14   interview?                                            14       MR. McINTOSH: Bye.
15       A. It is.                                         15
16       Q. Okay. And do you do that regularly with        16            (Whereupon, the taking of this
17   your patients?                                        17             videoconference deposition was
18       A. I do. And I would add for insurance            18             concluded at 11:56 a.m.)
19   purposes, every patient has to have a diagnosis.      19
20       Q. And what is your current diagnosis of          20              SIGNATURE RESERVED
21   John?                                                 21
22       A. Post-traumatic stress disorder --              22
23       Q. And -- sorry, go ahead.                        23             * * * * * * * *
24       A. No. All the other features are included        24
25   in the description in the DSM, which include          25


                                          Page 102                                                   Page 104
 1   anxiety and possible depression and the other          1          DEPONENT'S CERTIFICATE
 2   things that we've spoken about today.                  2   PAGE      LINE     CORRECTION
 3       Q. So the list that you went through with          3
 4   Mr. McIntosh, do you relate all of that back to the    4
 5   PTSD?                                                  5
 6       A. I would. It makes sense. I don't see            6
 7   any reason to not.                                     7
 8       MS. WALAS: Okay. Those are the only                8
 9   follow-ups that I had.                                 9
10       THE WITNESS: Okay.                                10
11                                                         11
12                RE-EXAMINATION                           12
13   BY MR. McINTOSH:                                      13
14       Q. Mr. Smith, just a couple questions.            14          I, DAVID GREGORY SMITH, the deponent in
15   First of all, the affidavit that we were just         15   the foregoing deposition, DO HEREBY CERTIFY, that I
16   talking about that was sent to you by e-mail dated    16   have read the foregoing -104- pages of typewritten
17   November 5, 2019, who prepared that affidavit?        17   material and that the same is, with any corrections
18       A. I think Mr. Meyer did.                         18   thereon made in ink on the correction sheet and
19       Q. Okay. You did not do it?                       19   signed by me, a full, true and correct transcript
20       A. I did not.                                     20   of my oral deposition given at the time and place
21       MR. McINTOSH: I think that's all the              21   hereinbefore mentioned.
22   questions I have. Thank you for your time today.      22       DATED this________day of_____________, 2020.
23   I appreciate it.                                      23
24       THE WITNESS: Yeah. Good to see you.               24                 _________________________
25       MS. WALAS: I've got one follow-up, just to        25                   DAVID GREGORY SMITH


                                                                       26 (Pages 101 to 104)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 27 of 44
                                      DAVID GREGORY SMITH
                                          Page 105
 1              CERTIFICATE
 2   STATE OF MONTANA )
 3                  ) ss.
 4   COUNTY OF GALLATIN )
 5           I, Marla Jeske, Court Reporter - Notary
 6   Public, CSR, in and for the County of Gallatin,
 7   State of Montana, do hereby certify:
 8           That the witness in the foregoing
 9   deposition was by me first duly sworn to testify
10   the truth, the whole truth and nothing but the
11   truth in the foregoing cause; that the deposition
12   was then taken before me at the time and place
13   herein named; that the deposition was reported by
14   me in shorthand and later transcribed into
15   typewriting under my direction, and the foregoing
16   pages contain a true record of the testimony of the
17   witness, all done to the best of my skill and
18   ability.
19           IN WITNESS WHEREOF, I have hereunto set
20   my hand and affixed my notarial seal this ____ day
21   of __________________, 2020.
22           ______________________________________
23           Notary Public for the State of Montana
24           residing at: Bozeman
25           My commission expires: February 04, 2023




                                                            27 (Page 105)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
  Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 28 of 44
                               DAVID GREGORY SMITH
                                                                                 Page 106

        A          active 62:6        agreement            73:23 75:3          88:6,15 90:10
a.m 1:20 20:6      activities 61:19     79:23 81:6         86:20 89:9          96:24,24
  103:18             61:22 62:5       ahead 31:17          96:4              assumed 22:16
AA 35:20           actual 23:16         32:3 51:2 55:1   apparently          assuming 16:23
abbreviation       acutely 60:15        58:25 72:16        38:14 70:21         51:22
  31:14            add 16:15            85:10 100:25     appear 5:12         assumption
abilities 70:4       101:18             101:23             79:15               64:22
ability 47:4       added 34:6,6       air 82:20          APPEARAN...         attached 6:8
  68:25 69:10      addiction 32:8     aligned 64:5         2:1                 12:22 90:20
  70:25 71:11        32:25            alleged 97:19      appearing 1:16      attachment
  72:2 84:19       adding 66:21       allergies 73:22      2:2,8               15:20
  88:17 105:18     additional 6:7     alleviate 55:9     apply 31:25         attempted 37:12
able 25:10 29:19     11:21 15:4,7     alleviating 47:6   appreciate 31:3     attorney 2:2,8
  55:6 80:1 83:2   address 4:14,20    allowed 79:24        102:23 103:11       21:22
  83:3,16 93:15      4:21,22 17:8     Amanda 65:5        area 93:21          attorneys 8:3,13
absence 25:3         27:5,6,6,9       American 30:1      arrived 26:13       August 1:19
Absolutely 10:6      47:10            amount 9:8,8,10    articulate 44:7       13:4,4 15:5
  11:2             addressing           9:13               44:21 45:5          67:23 68:16
abuse 7:18 8:16      58:11 77:18      angry 84:11        Arts 26:1 31:7        73:25,25 74:8
abusing 66:2         82:22            answer 10:4        asked 5:20            74:12
academic 43:3      adds 26:4            11:3 28:12         13:21 37:2        availability
accept 54:20       adjust 47:5          48:5 67:1          44:6 48:18          20:14
  55:6             adjustment 47:4    answering 9:25       66:8 74:25        available 8:15
acceptable         administrative     anticipated          75:4,6,10 77:8      78:9
  51:17              28:7               75:20              78:6,9,20 79:1    Avenue 1:18
accepted 54:12     admit 55:2,3       anxieties 47:11      79:5,8 81:18        2:11 4:15
  54:19            admitted 91:3        70:17              81:22 87:5        avoidance 40:15
accident 37:7,21   advance 5:6        anxiety 35:7         91:23 99:21       aware 5:8 29:5
  38:10 41:16        9:23               45:17 47:6       asking 20:14          35:24 40:20
  42:6 46:20       affect 70:12         48:24 55:10,15     53:10,24,25         41:22,23 42:23
  48:13,17,17      affidavit 18:17      59:7,24 60:4       54:1 64:24        awareness 26:20
  49:2,3,6,15,21     20:10 90:20        60:10,13,15,19     78:11 79:15         27:4,4
  52:8,17 53:15      91:2 100:18,20     60:22,24 62:4    assigned 24:21
                     102:15,17          64:14 65:21,23   assist 66:4 75:11          B
  54:3 61:16
  62:13 71:2,4       103:5              67:20 84:10        78:20 79:1,5,8    babies 13:19
  72:5 91:11,13    affixed 105:20       85:14 86:15        81:19,22 91:23     76:25
  92:4 93:20       agent 25:11          93:3 94:2 98:3   assistant 12:13     bachelor's 26:3
  94:8,9,10,11     ago 6:6 9:3          98:5 102:1         15:4 19:23        back 25:8 27:16
  94:16,24           13:21 56:4       anybody 69:13      assisting 28:6       27:18,22,25
accompanied          69:17 90:8       anymore 81:23        79:19              35:14 41:13,14
  36:16            agree 11:3 60:3    apart 62:17        associated 27:3      41:18 42:4
accurate 11:8,15     60:6 62:8,11     apologies 18:19      85:18              48:3,4,9 49:4
  52:19 88:16        69:9 72:19         71:23 95:17      association 30:2     52:23 56:7,23
act 18:18            103:7            apologize 5:6        47:22              62:6 75:14
acting 73:23       agreed 76:12         9:23 60:16       assume 44:23         76:5 80:18
                     77:9 81:23         64:8 68:14         84:25 87:4         83:17 95:3,6,9


                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
  Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 29 of 44
                              DAVID GREGORY SMITH
                                                                                 Page 107

 95:22 96:2,7       42:13 43:11,20    Box 2:5,12         care 27:25 53:16    change 17:8
 97:9 102:4         45:5 50:2 59:8    Bozeman 1:18         69:25 77:1,1,4      43:20 47:4,5
backed 59:6         59:12 62:10        2:6,12 4:15       careful 42:25         68:25 69:25
background          63:19 64:4,4       8:22 34:21,25     Carroll 23:24,25      82:25 87:7
 23:18 37:2         66:13 67:17        105:24              24:9,22           changed 54:4
 42:19 54:23        68:5 79:16        brain 26:18 37:8   case 5:8 6:5 7:18     82:12
 63:4               80:12,24 87:15     40:19 47:14         8:3,16,17 9:5,7   changes 68:21
backgrounds         88:11,14 89:4      51:4 52:10          11:13,16,17,18    characteristics
 90:22              92:5 93:1,4        57:13,14 68:21      13:23 14:18         42:12,15
backup 7:14         99:4               68:21 69:2,3,4      26:6 78:12        characterize
bad 59:19         believed 49:25      brain's 68:24      cash 76:13            30:10
balance 76:20       54:10             break 16:18        cat 50:9            charge 29:1,2
balancing 76:20   believes 87:12       56:5 68:8,12      category 32:6         81:23
bar 43:6,10       best 34:19 87:24    breathing 47:7     Cathedral 24:21     charging 80:5
bark 5:6            88:17 105:17       75:22             Catholic 8:18       check 10:17
base 101:13       better 13:18        Breean 2:4 3:4       24:16,20 28:13      57:12,14 92:1
based 22:24         97:2,15            14:9 16:12          28:19 29:6          92:8
 26:16 37:12      big 1:8 2:9 27:24    19:25 99:13       cause 1:7 62:12     checking 42:25
 71:19              85:4,5            breean@wala...       84:20 92:13,18    child 77:1,2
baseline 36:14    biking 61:23         2:6                 105:11            children 63:2
 42:20 43:24      bindings 50:1       Bridges 23:20      caused 60:2           77:4
 44:1,3 45:8,10   bit 5:15 10:21      brief 56:20 90:2     62:15 64:16       choice 50:18
basic 85:24         16:18 21:2         97:12               94:10 98:3,8        51:7,10
basically 13:17     23:17,18 53:25    briefly 25:1       causes 67:19        chose 63:17
 53:13 65:14        64:25 84:6        bring 60:25          85:13               72:20
basis 64:3 67:9   black 67:18 83:1    broad 32:21        causing 62:19       chosen 63:20
 88:1               83:25 84:15       broke 64:8           62:23 63:2,7        72:22
Bates 15:6,7        86:9               94:18               63:10 66:11,13    chronic 94:1
began 59:4        black-and-wh...     bunch 19:3           67:19             church 24:20
beginning 1:20      67:14 83:2        burden 80:1        cautious 40:18        28:6,13,19,19
 27:7 30:22         84:21,22          business 4:21      centered 26:14        28:20,20,25
 67:12            blacked 86:17        81:16               76:17             Civil 1:21
BEHALF 2:2,8        86:21             Butte 1:3 5:9,11   certain 9:23        claim 35:2
behavior 41:25    board 33:20,21       27:23 34:24,25      38:3 54:7         claims 53:5
 93:10 98:24        33:24             Bye 103:14           63:16 81:2        clarify 62:1
 99:1             bodies 46:7                              87:5              clean 10:11
Behavioral        body 16:8 26:18             C          certainly 63:17     clear 11:14,20
 33:21              26:19 94:4        C 105:1,1            84:23               19:19 20:3
belief 92:4       bono 81:25 82:4     California 8:20    CERTIFICA...          32:10 49:24
beliefs 53:3        82:6,12           call 28:24 29:4      104:1               55:11 80:3
believe 11:7      born 75:18            83:16            certification       click 20:6 96:19
 18:10 19:21      bothersome          called 4:7 29:25     33:25 34:4        clicked 96:8
 22:5 26:17         71:16               77:5 96:7        certified 33:20     client 7:21 8:9
 33:5 34:13,15    bottom 15:10        calming 76:7       certify 104:15        22:24 26:24
 35:13 37:25      bought 35:1         canceled 46:18       105:7               33:5 42:21
 41:1,10,20       bounds 37:23          46:19 78:18      cetera 85:14          43:6 44:3 54:6

                      BRIDGER COURT REPORTERS, INC.
                              (406) 582-0668
  Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 30 of 44
                              DAVID GREGORY SMITH
                                                                                 Page 108

  82:6 87:22       communicate        considerations       71:25 72:24       court 1:1,22
  92:10,16           13:15 65:21        68:6               73:8,12 74:23       8:25 9:1,20
  101:13           communication      considering          75:1 78:8,13        10:12 30:23
client's 49:7,9      13:11 85:19        82:6               79:3,6,10 80:6      95:2,7,21,24
clients 39:10      communicatio...    consistent 23:11     80:11,15 81:1       96:5,9 100:19
  64:15,19,21,22     21:21,25 22:2      41:24 42:5         81:20,21,24,25      105:5
  65:1 81:11         24:7 83:7          44:17 52:25        82:3 84:17        COVID 5:14
  82:4             company's 7:11       55:15 56:1,2       85:16,17 86:2     created 71:14
climate 69:25      compensated          61:21,24           88:17 90:7,16     creating 86:13
climbing 61:23       64:7,11          constantly 75:24     90:24 93:13       criminal 30:14
climbs 41:9        complete 18:3      constrained          95:15 98:3,16     criteria 30:1
clinical 32:20     completed 37:4       7:11               104:19              37:13
  33:1 72:9        completely 53:9    consume 27:12      correction 104:2    crop 47:19
clinically 58:7      69:13 84:19      contact 8:8          104:18            Crowley 1:17
clock 34:7         computer 18:18     contain 105:16     corrections           2:11
close 52:4           19:8             contained 11:17      104:17            CSR 1:22 105:6
closing 76:15      concentrate          88:16            corroborated        cured 69:13
cognition 38:13      49:1             contents 103:7       23:9 65:11        curiosity 69:7
  44:8 70:18       concentrated       continue 24:24     couch 5:4           current 51:20
collected 80:7       49:2 70:7          88:3             counseled 35:16       51:20 55:13
collections        concentrating      continued 52:24      78:12,21            64:7,11 65:4
  81:12              55:9 58:10       continuing         counseling 7:3,4      69:24 82:22
college 23:24        61:3               24:13 42:3         16:25 17:4          101:20
  24:1,9,23        concept 67:13      contributing         18:7,8 23:13      curriculum 26:5
  43:16,19 44:5    concerning           73:18              25:7,15,17,18     cycle 27:3,7
color 83:25          18:17            conversation         25:20,21,22
colors 84:17       concerns 53:17       13:18 49:20        29:24 31:15             D
coma 38:2            92:13,19           83:10              32:6,7,8 35:5,8   D 3:1
come 47:8 48:22    concise 55:12      convince 92:10       35:10 36:17       danger 40:20,21
  67:17 77:8       conclude 40:8        92:17              57:3 85:15         41:5,6,6
  83:17 97:8       concluded 40:24    coordinate           86:8,25 88:12     dangerous 61:5
comes 16:10          103:18             20:17            counselor 30:11      61:10,12,25
  33:22 47:21      conclusion         copy 12:1 19:2,3     30:12 31:22        62:2,3
  52:23              40:11,12 42:10     100:21             32:20,24,25       date 100:2
comfortable        condition 51:14    correct 13:24        33:1              dated 90:15
  5:17 51:25         77:11 93:24        23:8,9 28:4      counselors           99:24 102:16
  66:14 83:3       conditions 29:21     29:7,15 30:8       32:23              104:22
coming 18:24         50:15              30:17 32:16      counting 82:18      dates 34:18
  30:5             conduct 5:20         35:11 36:14      country 41:13       David 1:12,15
commentary         confirm 100:11       38:20 39:24        41:15,18 42:4      3:2 4:6,13
  20:21 21:19      conflict 65:22       42:9 44:25       County 105:4,6       104:14,25
commission         confused 34:18       46:16,18 48:14   couple 14:18        day 1:19 51:8
  105:25             74:9               53:17 56:7         88:19 102:14       54:22 61:13,13
common 61:7        connect 97:2         62:9,13,16,20    course 9:21          61:13 79:23
  63:6 85:11       Connie 88:24         62:21 63:2,8       10:11 29:5         89:14,16
  101:12             89:5,8             63:11 64:3         48:5 89:20         103:12 104:22


                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
  Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 31 of 44
                              DAVID GREGORY SMITH
                                                                                 Page 109

 105:20              7:23 8:25 9:2    Diagnostic           84:9              double 24:7
de-stress 76:8       9:18 10:16         29:25            discussed 14:21     doubt 83:3
deal 13:18 69:15     11:12 13:6,22    diagnosticians       37:6 41:11        Dr 3:6
 77:16               14:7 18:3 20:6     43:1               45:15 47:2        driver's 33:18
dealing 38:4         20:15 21:8       diagnostics          48:13 50:20       drives 73:1
 77:1,6 83:15        103:17 104:15      11:13 13:24        54:8 60:24        DSM 13:25
 85:10,15,19         104:20 105:9       14:2               61:6 68:1,16       29:25 101:25
 86:1,4 87:21        105:11,13        dictate 88:18        68:23 69:17       DSM-5 30:3
dealt 44:15        depositions        dictating 17:14      70:16 79:21       duly 4:7 105:9
decades 66:6         22:21            died 27:20           80:16 86:24       duty 66:3
December 35:25     depression 25:4    difference 28:14     88:7,13 101:7
 38:16,23 39:2       25:12 35:7       differences 63:3   discussing 43:5             E
 39:5,15,18          37:10 38:23,24     63:4               45:14 46:10       E 3:1 105:1,1
 41:19 42:16         45:17 70:16,17   different 30:16      48:2 59:23        e-mail 12:12
 44:24 58:3,14       93:4 94:2 98:9     53:12 54:1         85:7                15:3 16:8,23
 58:18 60:2,12       98:11 102:1        63:20,21 64:25   discussion 21:20      18:24 19:1,10
 70:4,11,25        described 39:17      67:7 84:14         51:1,6 66:1         20:4 31:18
 72:1 73:7           45:6 73:11       differently          68:19               90:10,11,14,19
 84:24 87:3        describing           55:22            discussions           91:20 99:22,24
 98:12,15            73:10            difficult 55:18      54:14               100:7,16,22
decided 18:18      description        difficulties       disease 5:14,19       102:16
 51:18               101:25             70:18 95:19      disorder 14:1       e-mailed 14:13
decisions 63:15    designation 32:9   difficulty 13:12     37:14 44:16,18      15:15
deep 47:6          desire 63:25         16:1 37:8 70:5     101:22            e-mailing 12:8
Defendant 1:9      destruction          71:14 72:4       dissociation        e-mails 14:14,19
 1:16 2:9            69:23            Diocese 8:18         37:10 39:5          18:11,12 19:20
defense 57:12      detail 7:14 59:2     25:7 29:6        dissociative 39:6     19:21,23,25
define 85:23       details 37:18      direction 28:9     distress 84:20        89:19 90:5,6,9
degree 24:5,6        38:9 49:1,17       105:15             85:14               91:25 100:8,12
 25:17,24 31:10      49:20,21 52:24   directly 69:8      DISTRICT 1:1          100:15 101:1
 31:11 33:4          59:1,14 63:16    disadvantaged        1:2               earlier 26:6
degrees 24:17        65:11,18 76:3      100:5            DIVISION 1:3          68:24 100:6,8
deliver 17:25        91:11,13         disagree 87:14     doctor 29:15        early 50:15
delusional 55:23   determine 42:19    disappointment       94:5 97:24        easiest 28:16
 55:23,25 92:21      42:19 94:10        83:17            doctors 36:23       easily 93:16
depended 64:16     dgsma@outlo...     discomfort           52:11             easing 79:25
depends 42:8         90:11              86:15            document 12:6       easy 41:4
deponent           diagnose 29:18     disconnect 97:1    documents 15:6      educated 43:8
 104:14              29:21 30:4,4     discrepancies        17:3 18:8         education 24:14
DEPONENT'S         diagnosed 27:19      65:14            dog 5:3               44:6 85:25
 104:1             diagnoses 23:3     discuss 13:6,8     dogs 4:24 60:16     effects 38:4
deposed 8:12         97:24              14:20 36:25      doing 5:15 16:2     efficient 71:3
 10:15 42:24       diagnosis 13:25      46:25 48:16        25:15 51:25       Eggert 65:5,8,16
deposition 1:11      14:4 29:20,23      50:17 51:21        66:25 67:9          65:24
 1:15 3:5 5:20       30:3 101:13,19     70:3 75:16         70:5 73:14        Eggert's 66:2
 5:24 6:19 7:15      101:20             76:5 79:20         81:15 85:23       either 5:23 6:3


                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
  Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 32 of 44
                               DAVID GREGORY SMITH
                                                                                Page 110

  8:25 16:14       evangelical        expect 80:18       failure 83:18         72:20,23
  20:10 22:3         28:22            expectations       false 23:8 91:4    fight 68:22
  27:5 32:24       event 40:16 41:7     84:2,3,5           94:25 95:14      figure 14:25
  52:1 101:6         42:22 59:3       expected 26:24       97:20               20:1 74:11
electronic 17:14   events 65:14       expenditures       familiar 10:21        91:9
else's 55:19         91:15              76:25              41:21 73:21      file 7:20,25,25
  66:21            everybody 30:5     expense 34:6         92:6                17:15,18 34:17
emotional 13:12      57:19            expenses 81:13     family 32:7,24     files 17:13
  53:21 61:3,4     evidence 58:12     expensive 77:24      39:21 66:2,10    filled 17:5 37:5
  70:8 77:19         87:8             experience           75:20 76:18,23   finances 63:10
  84:9,9           exacerbate 94:1      26:17 27:1         83:8                63:13
emotionally        exacerbated          49:2 53:21,22    fast 50:6 59:15    financial 13:20
  48:23 59:5,9       60:14 77:13      experiences          76:16               60:22 63:13
  62:2               87:7,9,13,17       72:19            father 39:25          68:2,6 73:1,4
emotions 26:17       87:18            experiencing         46:20 76:19         73:19 79:25
  83:5             exactly 10:9         38:10 55:14        83:14 86:6          80:20 81:14
employees 64:13      53:10,16           65:22,24 73:19   fault 54:9,10      find 12:5 17:16
employers 40:6     exam 33:12           98:6               55:2,6,19,19        17:20 43:5,14
encouraged           43:10            expert 100:18      favor 82:15,16        55:17 57:17
  62:4             examination        expertise 93:21    fear 47:2,19          63:5 76:6
ended 16:2           1:11,15 3:2      expires 105:25     feared 59:5           98:22
energy 27:11         4:10 99:19       explain 26:24      features 101:24    finds 51:16
engage 61:18       examined 4:8       explained 37:7     February           fine 16:9 21:10
engaged 80:2       example 15:11      explaining 41:4      105:25              34:20 97:4,16
engages 61:22        22:20 33:25      explicitly 64:23   Federal 1:21          101:9
English 31:13        40:1 43:2,10     explore 45:18      feel 45:10 51:25   finish 10:8,10
enjoyed 62:5         47:17 61:22        56:2 85:13         58:9 60:14       firm 2:5 64:19
entirely 49:19       62:15 64:1       explored 47:3        66:14 73:4,14       64:23 65:2
  67:6               72:22 93:24        52:9             feeling 13:13,13   first 4:7 9:19
environmental        94:2,6 95:12     exploring 82:24      26:21 27:5,5,6      14:12 16:17
  69:22,24           98:18            express 63:24        27:7,9 49:3,4       35:12,16 36:2
Episcopal 28:6     examples 47:24     expressed 60:19      61:16 73:11,17      37:16 40:8
  28:19 29:3       excuse 33:23       extra 40:18          73:21 75:18         44:1 45:2,22
episodes 52:23       42:10 46:21      extreme 93:11        84:10 96:9          70:13 78:6
equivalent           73:22 75:3                          feelings 26:21        79:18 82:9
  32:21              79:17 82:24               F           94:1                93:13 102:15
erroneous 89:2     exercise 66:18     F 105:1            feels 62:24 71:3      105:9
error 6:10 88:25   exercises 76:7     face-to-face         71:15 92:16      five 56:6,12
errors 10:17       exhibit 3:6 6:11     33:5             fees 9:9              78:24,25 79:9
  88:19              6:18,20,24 7:2   facilitate 13:17   feet 25:6             89:11
especially 9:21      7:13 11:17,24    facing 63:14       fell 35:1 62:17    Fleck 1:18 2:11
  68:22 84:7         16:15,16 56:9    fact 62:4 63:1     felt 25:11 37:23   flight 68:23
Esq 2:4,10 3:3,4     88:16 101:1        75:18 94:8         60:22 66:3       flip 50:12
estimate 34:20     exhibits 3:5 6:6     97:23              72:18            focus 87:20
et 85:14             14:24            factually 53:17    fidgeting 48:24    folks 46:8
European 31:11     existed 87:2       failed 43:10       field 63:22 64:2   follow 22:8

                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
  Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 33 of 44
                               DAVID GREGORY SMITH
                                                                              Page 111

follow-up 99:15      35:20              31:17 32:3        64:24 69:22      61:14 66:3
  102:25           friends 40:4         38:5 45:11        78:25 82:11      73:13,17 74:10
follow-ups         front 7:20 8:1       46:19 51:2        96:21            75:1,4 77:6,17
  102:9              92:23              55:1 58:24                         78:6 96:7,13
followed 77:21     frustrated 71:3      72:16 76:5               H       helped 13:17
  77:23              84:10              85:10 89:11,16   half 36:3       helpful 51:9
following 4:1      frustrations         93:12 100:25     hand 65:20        55:3
  101:12             76:2               101:23            105:20         helping 55:9
follows 4:8        full 38:11 68:18   goes 5:11 16:23    handed 56:3       65:20 66:19
food 27:11,12,12     74:4 104:19        40:20            hang 18:23        75:23 81:16
football 59:19     further 24:17      going 6:16 9:24     96:19,25         83:6,7,20
forego 79:24         45:18 49:13        10:9 12:10       happened 9:5    helps 44:2
foregoing            50:25 103:9        19:5 20:2 26:7    26:25 37:21    hereinbefore
  104:15,16        future 26:23         35:13 56:5,7      49:6 52:16,18    104:21
  105:8,11,15                           89:15 99:14       65:8 92:4,17   hereunto 105:19
forgot 74:4                G          good 7:9 10:11     happening       hesitate 69:12
form 17:3,5,10     G.Smith 15:11        19:14 25:8        18:21,23 26:24 high 23:21,23
  17:19 18:6         15:14              30:6 38:17        57:15 76:24      44:5
  29:24 37:4       G.Smith012           60:5 69:12        83:15          high-risk 61:19
  99:6               6:17               99:16 102:24     happens 82:7    historical 63:4
former 7:21 8:8    G.Smith014           103:12            94:14          history 58:11
  21:22 25:14        6:18             grades 43:16,19    hard 46:8 48:21 hits 81:14
  27:23            Gallatin 105:4,6     44:5              100:6          HIV 27:19
forward 5:11       gathering 14:17    graduate 23:25     Harnden 35:23 Hold 19:6 35:13
  11:19 12:1       generally 28:17      33:4             hate 46:5 60:16   97:9
  18:18 21:13,15     28:22 29:3       graduated 23:21    head 29:2       home 4:20,22
  38:7 56:15         38:5 42:8,21       23:23            heal 68:25        17:22 27:20
  89:18,24 99:24     45:21 77:11      graduating 24:8    healing 55:5      84:8
forwarded            85:12            Grammar 71:23      health 25:17    homeless 47:3
  19:22,24 89:19   Gestalt 26:8,9     gray 84:17          31:22 32:7       47:19
  90:6 100:8         26:11            great 25:13         33:21 76:10    homelessness
  101:1            getting 12:19        94:21             93:2,13,18       48:9
forwarding           48:3 59:5 62:6   Greek 28:20         94:3,3         honest 25:10
  91:19            give 11:8 13:15    Greg 16:2          hear 95:1,2     hope 80:23
found 44:17          19:10 29:19      Gregory 1:12,15     96:22          hoping 82:14
  56:2               34:19 37:2         3:2,6 4:6,13     heard 63:24     hospitalized
four 14:16 78:24     56:12 66:15        104:14,25         96:3,21          38:2
  90:23              89:10 96:15      grew 23:20         Helena 8:17     hour 1:20
free 89:14         given 14:5         ground 63:6         23:24 24:22    hours 33:5,6
freely 46:3          104:20             75:23 83:20       25:2 29:6      house 27:24
freeze 68:23       giving 66:14       group 33:25        helmet 50:18,24   35:1
  95:17              83:8             grow 23:19          51:8,19        hundreds 44:15
freezing 96:11     go 9:17 11:24        68:25            help 13:18 19:1 hung 96:7
Freud 26:14          15:25 16:13      guess 5:16 14:9     19:9 27:24     hunger 27:8,8
Friday 90:15         17:24 24:19        28:16 34:11       28:8 38:12     hurt 72:13 94:7
friend 25:5          26:23 27:10        41:3 43:13,15     46:19 55:4,5     94:8

                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
  Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 34 of 44
                            DAVID GREGORY SMITH
                                                                               Page 112

husband 4:24    important 8:10       37:25             involve 61:15         58:20 59:20
 76:18 83:14      9:22 43:2,23     injuries 70:11      involved 8:3          65:5,25 74:3
 86:6             49:5 60:24         70:24 71:11         61:16 76:7          77:5
hyperventilati... 84:2 88:12         72:1              involvement         July's 11:18
 55:16            91:6,14,16       injury 37:8,19        29:12             jump 50:9
hypervigilance  impression           52:10             involving 8:17      June 6:25 11:24
 40:17 41:3       76:21            ink 104:18            8:19 69:8           12:25 35:12
 42:5 70:18     impulse 66:9       insomnia 37:9       irrational 47:2       37:1,16 40:9
 98:14          in-person 21:8       38:16 70:16,17    irritable 93:10       45:14 46:16,22
hypervigilant   inability 52:7       93:9,10             98:24 99:1          49:15 52:2
 41:1,25 93:5     69:25            installment 81:5    issue 31:15           59:14 70:14
 98:15          inbox 19:18        instance 1:16         73:24               78:18
hypothalamic    incapacitated        43:18 66:24       issues 13:20        Jung 26:14
 40:19,22 68:22   38:1               87:10               25:4 35:8         justice 60:23
                incident 43:25     insurance 7:11        38:14 44:12         67:14 70:1
         I        44:24 52:19        76:10,11 77:25      68:9 69:7,24
Ian 2:10 3:3      55:6,18 59:4       101:18              77:18,19,20               K
   15:23 56:15    92:12,18 99:2    intact 44:12          79:14 82:21       kicked 96:23
   64:8 89:18   include 12:16      intake 17:5,10        85:16 86:16       kind 17:13 21:6
   100:25         18:13 101:25       17:18,19 18:6       87:1,16 97:18       26:4,12,19
idea 23:7       included 20:21       37:3 93:6 99:6      97:25               40:18 47:8
ideation 37:11    101:24           intelligence        Italy 24:11           48:21 54:22
   39:15        including 35:8       44:11                                   55:3 57:14
identification  incorrectly 26:8   intelligent 44:22           J             60:23 61:11
   6:21           91:12              45:5              Jen 12:13             62:18 69:2
identity 83:11  increasing 57:22   intense 68:13       Jennifer 89:19        77:13
   83:13,14     independently      intensive 77:15     Jennifer's 18:24    knee 59:19 94:7
illness 94:1      36:19            interest 80:20      Jeske 1:22 105:5      94:10
illnesses 93:25 indicate 48:12     interested 25:15    job 25:6 63:7,18    knew 43:5
imcintosh@cr... individual 28:25     27:1 55:10,12       63:20,21 64:1     know 7:23 8:12
   2:13           55:21              79:14 81:16         64:7,11 70:4        8:13 9:6,7,10
immune 5:14,19 individually        interfere 66:9        70:25 71:12,20      9:13,25 10:3,3
immunocomp...     20:2             internet 94:21        71:21               10:9,25 12:20
   21:8         inept 84:19        interrupt 10:1      jobs 24:25 31:18      14:8 15:8
impact 70:25    influenced 53:1    intertwined         John 1:5 2:3 3:7      18:23 20:5,6
   97:19          54:4 67:13         94:3                19:24 66:3          20:10 28:12
impacted 92:25 information         interview 22:25       83:19 84:6          35:15,18 36:11
   94:23 95:13    8:14 17:7          101:14              90:10 101:21        38:15,22 39:1
impair 72:2       22:19,24 23:1    intrusive 47:8      John's 13:12          39:4,8,11,14
impaired 71:11    23:4,10 37:3       47:13,15,21,24    joint 13:10           39:17 42:17
   71:15 79:16    38:20 51:10        48:4,7              19:21               43:13,24,25
impairment        92:7             intuition 44:14     jrockman 19:11        44:1 51:24
   71:20        initials 30:16     investigate         judgment 80:10        52:15,18,25
impairs 72:6      31:4,8,21          49:12               80:14,25 82:15      54:2 58:2
impatient 71:3    32:16            investigation       July 13:3,3,3,3,4     61:20 63:16
imply 93:7      injured 35:25        45:11               15:5 57:3           64:13 65:3


                     BRIDGER COURT REPORTERS, INC.
                             (406) 582-0668
  Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 35 of 44
                              DAVID GREGORY SMITH
                                                                            Page 113

 72:3,4,5,12        56:5 65:15         14:22 16:17   mark 6:16 16:14    means 19:4
 77:25 78:4,5       75:14 96:24,24     21:7 33:7     marked 6:21         28:18
 84:25 87:4         97:10,17           42:18 43:3     37:22,24          measure 36:14
 89:3 92:8 93:9  letting 76:1          57:13 58:7,12 Marla 1:21 95:1    mechanism
 94:16,24 95:14  LGBTQ 25:23           59:2 60:5 72:9 95:5,19 96:6       57:12
 96:11 97:20        35:8               100:1          105:5             medical 22:21
 98:5,11,15,25   license 32:4 33:9   looking 41:6    marriage 32:24      23:2,3 29:15
 101:6              33:15,18,22        74:3,10 83:12  75:19 77:7         29:21 42:25
knowing 43:19       34:11,16         looks 6:8,25     85:16              52:11 94:5
 45:7 64:15      licensed 31:22        78:23 88:20   Master 26:1         98:20
 77:2               32:20,24,25      lose 52:22 57:10 31:7              medication
knowledge 15:8   licentiate 31:13    losing 40:15    master's 26:4       45:17,20,21,24
 44:8,11         life 34:7 38:11       42:14 70:19    31:5,6,12          46:1,5,11
                    62:6,7,12 66:8     77:10         match 52:24        medications
         L          66:9,22 76:15    lost 34:17      material 104:17     17:7 29:20
labeled 6:17        84:7,8           lot 7:7 26:19   materially 71:11   meditation 47:7
lack 64:15       light 41:16           37:18 38:8     72:2               75:22
Lady 25:1        likelihood 69:12      40:20 47:5    matter 43:9        meet 5:23 14:6
law 2:5 64:19,23 LINE 104:2            61:7 68:19     60:23              46:15
  65:2 72:20,23 lines 20:11            69:5 75:19    McIntosh 2:10      meeting 13:5,8
lawsuit 6:3      link 14:22 20:7       83:11 84:1     3:3 4:11 6:22      13:10 37:5
  42:24 60:20       96:8,19 97:1       94:4           15:24 16:4,9       46:18 47:1
  61:1 75:1,5,11 list 30:16 31:4,8   love 35:1        16:12,20,21        59:23 68:1
  78:7,21 79:1,5    31:19 85:2,4     loving 85:22     56:17,19,22        74:4,6,6 82:22
  79:9,19,24        86:13 102:3      luck 99:16       89:20,23 90:1      87:25
  80:9,20,22     listed 31:20        lump 80:18 81:4  90:4 95:1,4,11    meetings 82:22
  81:19,23 88:4     32:15            Lutheran 28:23   95:18,22 96:6     member 66:1,10
  88:8 91:23     listen 13:16 67:1                    96:15,25 97:5     members 39:21
lawsuits 29:6,10 little 16:18 21:2         M          97:7,10,14        memories 48:13
lawyer 43:6         23:17,18 26:13   MA 31:5          99:11,16 101:3     48:17
  71:12 72:2,6      34:18 53:24,25   majored 24:7     101:9 102:4,13    memory 7:9
lawyers 61:2        64:24 90:25      making 13:13     102:21 103:10      49:15 52:19,22
LCPC 32:16       live 66:8            41:4            103:14             53:18 58:21
  33:15 34:9     lived 34:24         man 60:17       Meagher 4:15       mental 25:17
LCPCs 34:1       lives 69:16         manage 84:2     mean 15:8 21:4      31:22 32:7
lead 77:3        living 93:25        manageable       21:6,16,17         94:3
learning 77:1    LMHC 31:21           62:24,25        22:9 24:12        mention 26:7
  84:6              32:10            Managing 86:15   26:21 29:22        48:11 52:5
leave 25:3 97:8  located 4:17         86:15           31:5 43:23         58:8 88:24
leaving 52:11    logistical 21:17    manifested 62:3  44:20,23 47:12    mentioned
  67:17          logistics 20:5      manner 69:16     52:12,17 54:1      45:18 50:22
led 42:13        long 24:24 34:9     manually 19:6    57:9 61:9          86:8 98:25
left 31:25 51:4     85:2 99:15       March 74:1,18    69:21 72:8         104:21
legal 63:22 64:2 longer 25:9          74:19,25 75:2   76:14 83:23       met 5:25 36:9,18
let's 8:7 16:10     31:24 71:1        75:4,16 78:7    84:18 85:22        37:16 40:8
  23:17 35:9,9   look 6:9 8:4         80:4            91:10 93:9         46:22 49:15

                      BRIDGER COURT REPORTERS, INC.
                              (406) 582-0668
  Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 36 of 44
                               DAVID GREGORY SMITH
                                                                             Page 114

 57:2 59:20         82:3,23 84:15      22:12 23:20     33:25 34:1          77:9 83:13,14
 65:4,24 67:23      84:23 85:3,16      24:20 27:16,18 naturally 48:22      92:7
 82:9 91:22         86:1,5,17,25       27:22 32:9,12  navigate 13:12     nightmare
Methodist 28:23     87:16,25 88:7      32:19,23 33:10 nearly 79:4          34:17
Meyer 1:5 2:3       88:12 90:6,10      33:17,22 34:13 necessarily 7:11   nine 78:13,17
 3:7 5:24,25 6:3    90:14,19,23        34:14 43:6      26:25 43:22         79:6 82:9
 7:4 11:22 13:1     91:1,18,23         105:2,7,23      47:22 53:4        noise 60:16
 13:5,9 14:5        92:3,25 93:17     months 52:4,8    54:20 55:10       nonprofits
 16:25 17:4         94:6,13,22         52:18 68:11     68:17 70:8          73:21
 18:9,11,12         98:3,12 99:1       78:24,25,25     76:3 77:20        Nope 11:10 30:9
 19:22 20:11        100:9 102:18       79:9 80:17      82:18             normal 44:9
 22:3 23:5,13      Meyer's 21:22       83:19 90:24    necessary 34:6       48:3,5,9 58:5
 31:15 35:11,12     22:20 23:2         94:9            37:13 43:5          93:11
 35:15,24 36:2      39:21 48:13,16    mood 93:24       58:9 98:22        normalizing
 36:19,25 37:15     51:14 59:24       moralize 67:11   101:3,6             62:6
 38:15,22 39:1      60:10 63:7        moralizing      need 9:10,13,19    notarial 105:20
 39:4,8,14,17       68:2 71:10         66:23,24 67:8   10:7 20:7         Notary 1:22
 40:9,25 41:8       95:13 97:18       morals 67:4      21:14 44:1          105:5,23
 41:12 42:3,12     middle 88:23       morning 15:1     45:10 62:1        note 88:22 93:6
 42:15,23 44:4     mind 15:18          20:17           69:20 85:12       noted 52:14,14
 44:7,21 45:5       82:11             motion 93:2      92:16 96:14         61:4 93:6
 45:14,23 46:16    mindfulness         95:13 97:19    needed 11:19       notes 3:6 6:5,7,7
 46:22,25 47:24     26:16 75:23       mountain 61:23   17:6 27:24          6:25 7:1,3,3,12
 49:14,25 50:3     ministers 28:21    move 27:5,11,13  34:5 38:11          11:13,16,17,18
 50:5,8,11,14      minorities 25:23    27:16,18,21,25  61:14 68:9          11:21,23,24
 50:17,21 51:7     minute 62:18        34:25 38:7      77:17               12:2,8,16 13:2
 51:18 52:1,7       69:17 86:22       moved 25:5      needs 37:6 53:4      13:23 14:18,18
 52:16 53:15       minutes 6:6         27:21,23        73:12,17            15:5 16:1,7,15
 54:9 57:2,6        13:21 56:4,6      moving 17:13    neither 76:9         16:24 17:3,14
 58:13,17,20        56:12 57:16        55:18 83:1     nephew 19:9          18:7 20:19,19
 59:14,20 60:19     74:16 89:11       MT 2:12         nervousness          20:22,24 23:13
 61:10,18 62:11    misgivings 21:9                     48:25               23:17 37:9
 64:11,18 65:4     mispronounced             N        neurological         45:2 46:10
 65:12,23 66:11     88:20             N 3:1            69:3                48:12 49:17
 67:9,11,12,23     misread 46:21      Nadine 21:23    neuroplasticity      56:4,6,9 67:17
 68:16 69:9,18     missing 46:11      Nadow 21:23      68:24               69:6 70:13
 69:19 70:3,10      85:6 86:14        name 4:12 30:17 never 9:1 14:11      74:4,5 75:7
 70:23 71:8        misspoke 75:3       31:5,9,21       36:6,9,22           78:10 79:22
 72:1,19 74:1      mistake 31:25       32:16           39:20,25 40:3       88:15,18 89:12
 74:12,20 75:4     mixed 52:20        named 21:22      40:6 43:13          89:16 93:6
 75:10,15,16       mobilize 27:10      105:13          48:2 63:24,25       100:21
 76:10,14 77:5     model 69:1         names 8:2        64:23 71:14       notice 27:8
 77:21 78:6,12     money 80:7         narrative 37:4   87:5                55:23,25
 78:15,20 79:1      81:17              37:12,20 48:23 new 12:8 13:19     noticed 7:8
 79:5,18 80:6,8    Montana 1:2,19      85:5            15:14 16:15         48:24 52:10,13
 80:11,13 81:18     2:6 4:15 5:9      national 33:11   17:7 56:8,8         77:9

                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
  Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 37 of 44
                              DAVID GREGORY SMITH
                                                                             Page 115

noticing 57:25      15:13,17,21      opinion 55:5      82:16,17          pause 97:13
 58:4               16:4,20,22         60:10 66:15    pain 85:13         pay 64:14 76:12
November            17:17,23 18:1      71:8,10,18,25  painful 57:13       78:1 80:17
 90:15,17,24        19:5,7,14,15       73:2 79:25     paranoia 73:15      81:11
 91:20 99:22,25     19:19 20:8,16      87:18 92:24    pardon 15:1        paycheck 72:23
 100:1,3,16,22      20:18,21,25        98:2,9         parents 27:20      paying 7:10 68:7
 102:17             21:2,14,18,21    opt 34:2          28:1 63:5          81:19 82:2
number 6:20         21:25 22:6,8     oral 1:11,15     parishioners       payment 64:15
 15:10 30:16        22:14,23 23:1      104:20          28:10              79:24 80:16
 46:7 61:18         23:16 27:14      ordained 24:17   part 12:6 30:3      82:5,8
 62:12 74:10        31:14 32:10,15     28:21           38:3 40:24        payments 81:5
 84:14 88:22        40:23 43:9,23    order 38:6,11     67:16 69:6        people 25:10
 93:6               44:4,19 45:4       68:10 80:17     81:15 87:2         26:20 27:4
numbers 5:18        45:13 46:15        85:13          particular 7:25     46:4 51:17
numerous 91:10      48:7,12 49:9     orientation      parts 69:3,4        52:20,22 53:1
                    52:1,15 53:7       26:12,15        91:3               54:5 55:21
        O           53:20,23 54:8    originate 26:17  pass 33:13          64:16 66:6
oath 56:24          56:3,10,12,23    Orthodox 28:20   passing 41:11       69:15 81:17
observed 40:13      57:2,24 58:2       28:20           45:19 77:24        82:2 84:2,3,4
obsessive 37:10     59:13 63:1,17    ought 44:14      passion 72:25      people's 51:10
  39:2              65:19 67:15,15   out-of-office     73:4,7,10,17      Perfect 89:25
obtain 33:3         71:22 74:9,15      21:11,15       pastor 25:1        performing 72:5
obtains 80:10       74:20 75:10      outdoor 62:5      27:23 28:4,14     perseveration
obvious 28:1,2      79:4 80:3,19     outdoorsman       28:15,18 29:1      47:16
  59:7              85:2 86:20         61:20          pastors 28:17,21   person 5:12,21
obviously 60:1      89:6,15,22,25    outside 63:22     28:24              19:8 21:9,10
  92:20             93:8,12 94:22    overcome 38:12   path 69:23          26:15 28:15
occasional 70:7     95:3,5 96:3,15   overexcited      patient 6:1 8:22    29:4 41:7
occasionally        96:21 97:5,6,7     40:21           30:2 35:3          51:16 91:2
  36:16 57:15       97:8,11,17,23    overload 75:21    37:13 38:7        personal 54:13
  63:9 81:14        98:18,24 99:9    overwhelm 83:5    39:6 42:22        personality 87:2
occupational        100:11,14,20     overwhelmed       45:9 53:2          87:6
  77:16,19,22       100:24 101:5       76:21           55:13 58:6        personally
  78:3              101:10,16                          87:12,12 98:17     81:10
October 5:9,12      102:8,10,19              P         101:19            persons 25:23
office 4:25 17:12 oldest 25:21       p.m 90:15        patient's 40:12    Pete 35:23
  17:21 69:2      once 15:17 20:1    P.O 2:5,12        91:16             Ph.D 26:2
offices 1:17        30:15 44:6       page 3:2 6:13    patients 5:16      philosophical
oh 6:12 8:21        50:22 77:15,15     9:17 15:7,14    29:18 40:17        63:3 67:3
  14:8 26:9 68:5    77:23              16:7,14 104:2   44:16,17 45:12     85:21
  74:13 86:17     ones 19:24         pages 104:16      45:19 53:5        philosophically
  100:10          online 8:4           105:16          55:17 57:11        64:5
okay 5:1,14 6:12 open 15:19          paid 9:11 25:7    61:8 68:11        phone 16:3
  6:16 9:15 10:6    45:10,16,20        64:2,3 80:10    76:4 82:1         Phyllis 5:4
  12:1,17,22        75:7               80:15,21,23,24  85:12 92:21       physical 53:22
  14:11,11 15:10 operates 68:22        81:1 82:9,12    101:17             69:4 77:19

                      BRIDGER COURT REPORTERS, INC.
                              (406) 582-0668
  Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 38 of 44
                                DAVID GREGORY SMITH
                                                                                  Page 116

  93:1,13,18,25      50:1                18:20 22:18       psychoeducati...    94:19 95:6,9
  94:2 97:19        preexisting 87:1     64:9 73:24         69:6               95:16,20 96:2
physically 62:2      87:16               75:8 89:10        psychological       103:1
  93:21 94:15,23    prepare 5:24         94:20              29:19,23 38:13    questioned 29:9
  95:12              11:11 13:22        problem-solvi...    72:7 93:24        questioning
pictures 22:20       27:11               66:17             Psychologically     86:22
place 61:12,12      prepared            problems 18:25      93:2              questions 7:15
  61:25 62:2,3       102:17              30:7 81:8         psychologist        11:4 38:13
  74:14 83:13       prescribe 29:20      96:18              30:8 72:9          89:13 96:17
  85:11 104:20      present 36:19       Procedure 1:21     Psychotherapist     99:5,11 102:14
  105:12             80:5               proceedings 4:1     30:12              102:22
places 17:13        present-orient...    97:13             PTSD 40:9,25       quick 18:14 83:4
Plaintiff 1:6 2:3    26:22              proceeds 88:8       40:25 42:13       quickly 75:19
plan 80:16 88:3     presented 87:21     process 10:19       69:10 92:24        76:24 83:5
planning 82:19       87:23               14:21 55:21        102:5             quite 34:17
Plans 62:17         pretty 7:9 10:22    processing 37:8    Public 1:22        quote 57:7 61:24
please 4:12 10:3     22:7,9 25:8        produce 17:10       105:6,23
  10:8,10,25         36:20 73:21         17:19 18:15       pull 35:14                 R
  12:1,20 17:20      83:4 85:9 99:7     produced 11:22     purpose 47:4       R 105:1
  19:10 30:24       prevails 88:9        16:23,24 26:6     purposes 101:19    R-O-C-K-M-...
  42:2 60:8         previous 7:17       producing 23:14    pursuant 1:20        19:11
  92:15 95:23        15:5               profession 25:16   pursue 43:15       raise 63:1
  99:5 100:2        previously 6:17      53:3 101:13        50:25 55:24       ranch-speak
PLLP 1:18 2:11       43:10 65:13        professional        58:8                22:12
pocket 7:10 68:7    priest 24:16,18      32:20 33:1        pursued 63:25      range 93:2
point 42:22 45:4     25:9,14 28:6,7      55:4 100:19        64:23               95:13 97:19
  46:9 49:7,9        28:14,15 29:2      professionals      push 48:21         rarely 87:6
  57:20 64:17       priests 28:17,21     29:25             put 16:7 19:6      RE-EXAMIN...
  69:22 72:18       primarily 27:3      progress 13:13      49:17 74:5          102:12 103:3
  73:16 91:16       primary 82:21        16:17              101:7             re-sending
possible 37:7       principle 67:4      prone 93:3         puzzled 90:25        15:22
  40:21 52:9        printing 16:1,2     pronounce 26:8                        re-traumatize
  102:1             prior 37:5 38:16    proof 97:22                Q            38:6
possibly 58:13       38:18,23,24         98:17             qualified 21:2     re-traumatizing
  61:6 79:22         39:2,5,7,18        proofed 89:8        94:9                59:3,6
post-traumatic       42:15 58:13        properly 37:22     quantify 87:17     reach 40:11
  14:1 37:14         78:11 87:2         protect 51:11,11   question 9:25      reached 40:12
  44:16 69:14        98:19,20 99:1      provide 45:9        10:2,5,8,10,24      42:9
  101:22            pro 81:25 82:4,6     78:10,11           11:1 23:11        read 95:5,9,22
potentially 9:11     82:12              provided 23:5       28:11 33:14         96:2 104:16
practiced 25:18     probably 7:22        100:21             42:2 45:22        readily 8:14
  34:24              14:16 26:7         providers 42:25     48:6 53:10,23     real 18:14
practices 70:9       27:11 28:12        providing 79:21     53:25 54:1        realistic 84:3
practicing 31:24     30:6 42:24         Psychiatric 30:1    58:15 60:7        reality 83:21
  34:14,21           54:23 89:5         psychoeducati...    64:25 70:21       realize 66:6
pre-released        problem 5:7          68:20 85:24        71:17 87:5        really 8:10


                        BRIDGER COURT REPORTERS, INC.
                                (406) 582-0668
  Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 39 of 44
                               DAVID GREGORY SMITH
                                                                                Page 117

  20:23 21:1,3     record 10:11         87:11,22           49:4 94:13         27:9 28:18
  25:13 26:21        15:25 19:19      remainder 56:4     reports 58:6         30:25 31:2,21
  38:9 48:21         30:14 43:3       remained 56:1        63:9,12 71:5       34:1 36:4,23
  56:5 57:16         46:10 56:7,8     remains 23:10      representing         41:1 51:5
  66:18 69:5,7       56:24 60:5       remember 7:24        22:4 65:1          53:14,18,23
  77:2 87:20         101:2,8 105:16     10:22 14:17      requirements         56:25 57:4,7
  91:13 94:10      recorded 70:5        33:11 48:19        7:12 33:8          58:22 59:21
  96:16              71:1               50:23 52:3,7     RESERVED             63:18,21,23
reason 5:20 11:7   records 22:21        52:17 60:21        103:20             64:24 65:6
  23:11 30:6         98:20              64:17 65:11,18   resident 8:22        67:5,21,24
  40:24 56:2       recover 69:10        66:15,19 69:1    residing 105:24      69:11 71:7
  80:1 81:15       recovering           76:1,3 91:21     resiliency 83:16     73:5,16,19
  86:20 87:13        34:15            remembered         resist 66:9          74:2,21 75:5
  90:21 102:7      rector 29:4          1:14 48:19       resistant 45:21      77:7 78:19
reasons 28:1       referenced 6:23    remind 14:23       resolve 68:10        79:2 80:23
  46:7 49:11,12    referred 28:22     reminding          resort 1:8 2:9       81:5,18 82:2
recall 8:2 10:23   referring 14:3       75:24              41:13,15,18        82:10,16 84:24
  22:11 45:14      regarding 7:3      remotely 5:16        42:4 54:11         85:8,20 86:6,7
  47:23 48:8,10      11:21 14:23      remove 23:12       response 21:11       86:10 90:1
  48:10 49:19        16:24 60:11      repeat 42:2          40:19,22 61:4      91:9,14,24
  50:4,10 51:4,6     98:14 100:17       92:15 94:18        61:4 68:23         92:17 94:6,17
  59:12 65:16      Regret 54:23         95:16 100:2      responses 70:8       96:25 98:9,21
  71:6,7 76:12     regular 64:3       replace 56:8       responsibilities     99:12,17
  90:21 92:2         67:9 72:23       replacement          28:8             righty 56:11
  99:22            regularly            6:11             responsibility     risk 61:15,17
receive 12:12        101:16           reply 12:15          54:13,19,21        81:15 82:13
  25:24 33:2       reiterated 68:8      21:11,15           66:5,20          risks 51:16,17
  80:13,14 81:4    relate 59:4        report 38:24       rest 69:15         rock 41:8 61:23
received 23:4        102:4              40:13,16,17      restlessness       Rockman 12:13
  28:5 72:23       related 6:2 17:3     41:8,12,17         40:14 42:14      role 28:16
recess 56:21         18:8 25:4          44:3 71:13,19    result 60:11       Roman 24:15
  90:3               55:14 65:13        87:11,22 98:17     63:14 73:3         28:18
recognized           77:13 100:22     reported 38:17     resume 26:5        Rome 24:11
  32:11,13 33:16   relating 23:13       39:6,9,16          30:17            room 5:1 40:14
recollection       relationship         42:17 45:1,3     retainer 79:23     rough 49:20
  48:20              62:22 85:22,25     47:9 57:14,21    reverse 10:7       rules 1:21 9:17
recommend          relatively 83:14     57:25 58:4       review 10:16       run 15:1
  72:11,14,18      relaying 65:16       61:15 64:14        56:6 103:5       Russian 28:19
recommendat...     relevant 43:7,11     72:15,17 93:11   reviewed 11:13
  77:22              43:17 49:19        93:14 105:13       11:16 13:23,24           S
recommendat...       51:12,13 55:7    reporter 1:22        13:25 22:19      sacred 31:12,13
  75:21              55:8 69:5 76:6     9:20 10:12         98:19,19         sadness 59:7
recommended          91:7               30:23 95:2,7     right 4:17 6:4     Saint 24:22
  77:14            reluctant 87:19      95:21,24 96:5      8:1 10:13,20     satisfied 27:12
reconnect 96:13    rely 44:13           96:9 105:5         10:24 17:15        37:13
reconstruct 89:1   relying 77:3       reporting 37:9       18:22 26:25      save 73:12,13,18


                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
  Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 40 of 44
                               DAVID GREGORY SMITH
                                                                                 Page 118

saving 69:20         61:11 75:11        36:17 75:15         76:23              97:18 99:4,21
saw 26:5 35:12       79:16 80:11        81:14 82:9        situations 38:6      102:14 103:11
  36:2 51:19         82:1 85:3 86:9   set 5:8 20:6        six 52:4,8,18        104:14,25
  65:14 67:19        86:24 100:4        46:15 105:19        94:9             Smith's 3:6
  74:20,23 79:6    seen 13:1,2 79:9   setting 69:24       ski 22:20 23:2       96:10
  81:20              83:18 89:21      settled 9:7 79:25     36:3 37:16,19    sober 66:7
saying 15:19         90:23              80:22               41:13 42:3,4     sobriety 66:6,21
  40:24            sees 68:19 69:18   settlement 9:14       48:17 51:8       social 32:8,25
says 10:13 15:11     69:20 82:25        80:14,25 81:7       52:4,16 54:9     society's 69:25
  15:11 43:8         83:12 84:15        82:15               54:13,19 58:3    somatic 26:16
scan 17:24           85:8 86:5        settles 80:9          58:14,18,21        26:19
scanning 16:3      self 83:11         seven 74:21           59:10,17 60:2    somebody 27:24
scheduling         sell 46:8          severe 72:18          60:12,14 62:13     66:7
  20:14            seminary 24:11     sexual 7:17 8:16      65:9,17 92:4     someone's 42:18
school 23:21,23      24:13              25:22               92:25 93:20        43:3,16,24
  44:5             send 20:1 81:12    sexuality 25:4        94:7,9,15,23       55:5 93:23
scientifically       99:5               25:10               98:2,6           soon 17:20
  53:5             sending 14:22      shades 84:16        skier 37:20          34:11 89:23
screen 95:17         20:19            shape 92:3          skiing 35:25       sooner 75:19
seal 105:20        sensation 27:13    sharing 75:7          37:7,21 41:15      81:1
search 18:13         94:4             sheet 104:18          42:1 49:21       sorry 8:7 18:21
  19:25            sense 10:5 67:5    shepherd 28:18        50:5 59:15         20:2 22:8,15
searching 44:10      70:1 102:6       shifting 61:6         61:23              32:3,4 46:9
  70:19 77:10      sent 6:6,14        short 56:5          skill 105:17         49:23 51:2,3
season 50:15         12:22 15:3       shorter 74:7,7,8    skill-based          54:18 58:24
Seattle 25:5,16      20:19,22 90:9      74:15               47:10              60:7 68:4
  25:18,20,21,25     90:10,19 100:6   shorthand           skills 44:8 47:6     70:22 72:16
second 15:19         100:12 102:16      105:14              85:19,21           74:13 78:16
  18:24 66:16      sentence 46:12     shows 19:3          skip 68:14           86:17 94:19
  73:22              89:1             sign 103:5          skis 41:13,17        101:23
see 5:17 8:7       separate 32:6      SIGNATURE           SKY 1:8 2:9        sort 26:7 29:1,1
  16:10 19:13        33:24 94:8         103:20            sleeper 38:18        30:14 82:15
  21:19 30:2,6       100:15           signed 104:19       slow 13:16 75:24   sound 41:20
  46:13 49:12      serious 21:9       significant           83:3             source 38:20
  53:3 58:17         79:13 96:18        37:25 58:7        slowing 47:11      South 1:18 2:11
  61:9 67:8,20     service 25:18,20     71:20 84:20         86:2             space 57:18
  69:19 71:24        25:21,22         signs 41:3 48:24    small 20:23          58:17
  74:1,12,14       services 28:9      simply 31:5 32:6    Smith 1:12,16      spaced 58:2
  81:8 84:16,17      35:21              37:11 41:16         3:2 4:6,13,14    spaces 57:7
  85:4,5,13        session 11:25        46:5 49:20          6:10,24 12:18    spacing 58:5,13
  86:18,21 87:13     45:22 47:18        51:10 77:18         16:22 17:11      speak 46:3
  88:24 89:12,16     57:3,6 61:1      sir 12:23 56:13       18:16 20:3       speaking 40:15
  89:23 92:6,22      68:17 74:7,8,9     89:10               44:20 56:3,23      88:22
  95:18 97:2         74:15,16,17,18   sit 18:2              68:14 80:19      specialize 35:6
  102:6,24         sessions 16:25     sitting 5:4           81:9 90:5 95:6   specific 47:23
seeing 61:5,10       17:4 18:7        situation 55:20       95:23 96:15,22     70:20

                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
  Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 41 of 44
                               DAVID GREGORY SMITH
                                                                                  Page 119

specifically       STL 31:8,14           91:12            talked 21:7         test 15:1
  35:11 71:15      stop 66:25          summer 24:10         41:14,15 47:18    testified 4:8 8:25
speculate 51:24    story 48:18,20      Sunday 28:8          58:21 64:12         9:1
  72:3               52:15 56:1        supervision 33:6     65:12 71:14       testify 5:12
speech 40:16       straightforward       34:10              75:17               105:9
Speeding 30:15       10:23             suppose 33:19      talking 9:22        testifying 75:7
spelling 88:19     stress 14:1 37:14     63:24 81:2,7       20:10 30:22       testimony 4:2
spend 38:8,9         44:16 62:13,16    supposed 89:3        35:10 47:5          11:8 78:10,12
spending 77:10       62:19,23 63:2     sure 8:6 9:15,16     54:24 61:2          79:22 105:16
  83:10              63:8,10,14          11:14 19:4         83:11 102:16      testing 72:7
spent 37:24          64:16 66:11,13      22:17 30:12      task 65:20          text 8:9
spinning 13:14       66:21 69:14         33:7 35:14       tasks 72:5          thank 6:15 7:6
spiritual 28:9       72:20 73:4,19       36:20 43:18      teacher 8:20          11:6 12:4,20
spoke 39:20          75:17,20 77:2       60:9 85:1        teaches 26:16         12:23 18:5
  40:6 44:7          77:6,12,13          89:14 92:14,16   teaching 24:22        27:14 31:3
  79:18              101:22              95:7,24 96:5       24:23 28:9          34:23 46:21
spoken 14:12       stresses 68:2         99:8             technical 95:19       56:13,18,19
  36:22 39:25      stressfully 13:19   surgery 93:14      techniques            78:19 89:17,25
  40:3 102:2       stretched 80:17     sweating 48:25       75:22 83:9          90:1 99:9
sponsor 35:20      strike 42:10        sworn 4:8 105:9    technologically       102:22 103:10
sporadic 52:23       71:9              symptoms 40:13       100:5               103:13
ss 105:3           strong 47:16          55:13 56:1       tell 11:11 12:25    Thanks 59:19
stage 58:10          70:2                58:11 59:7         23:18 24:8        theology 24:6,7
Stamped 15:6,7     strongly 67:13        72:17 77:12        26:10 34:16         24:17,23 31:10
stand 25:9         struggling 63:5       92:22 94:13        37:15 45:12,23      31:12,12,13
stare 57:15        study 34:7                               48:18 49:14,25    theoretical
staring 57:17      studying 24:15              T            50:3,5,8,11,14      26:11,15 69:8
start 34:13        stuff 19:3          T 105:1,1            51:18,23 52:1     theory 26:9,11
  35:10 86:22      style 83:8          take 6:9 9:20        52:6,7 53:14      therapeutic 69:5
  89:7             submitted 90:14       16:7 27:25         58:24 59:10,14    therapist 25:14
started 34:21        91:2,3              33:11 38:7         66:7,7 68:15      therapy 25:15
  59:1,1           substance 20:9        39:10 45:25        79:12 91:1,11       68:9,12 77:15
starting 75:20       21:1,3,4            56:5 68:8,12     telling 48:20         77:16,22 78:3
  85:11            substances 66:2       69:25 76:12        53:13,15,16         81:13
state 4:12 31:23   subtle 83:21          77:3 81:3,25       54:3 92:11        thereon 104:18
  32:5,9,11,13       84:7                82:13 89:15        94:14,22,24       thing 62:18 67:3
  32:19,23 33:9    suddenly 76:18        92:21 99:15        95:14               67:5 92:1
  33:10,16,22      suffered 70:11      taken 1:17 4:2     tells 52:16 79:13     93:13 98:14,25
  34:12,14 84:10     70:24 72:1          7:15 9:3 56:21   ten 78:16,16        things 45:2,3,6
  105:2,7,23         98:12               81:14 90:3         89:11               52:20 55:16
statements 48:1    suggest 87:8          105:12           tend 7:7 53:2         61:16 62:12
States 1:1 25:22   suggested 35:21     takes 51:16 71:1     58:8 83:5           65:12 70:6,15
Statistical 30:1   suicidal 37:11      talk 9:19 23:17    tended 47:7           71:2 76:6 77:9
status 82:12         39:15               35:9 38:3          60:14               83:15 84:8
stay 47:14         sum 80:18 81:4        45:16 66:4       tendencies 39:7       85:3 86:16,23
stayed 25:5,12     summarizing           68:6             terms 87:6            86:24 87:1,6,9

                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
  Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 42 of 44
                               DAVID GREGORY SMITH
                                                                                 Page 120

  87:23 93:5,15      45:2 47:20,20      57:10 70:19         51:22 54:4              U
  94:14,16 102:2     49:19 50:24        77:11               58:17 67:2       uh-huh 12:24
think 5:13 6:7       52:3 55:8,18     training 30:4         88:16 92:8,12     18:17 19:15
  10:22 12:6         57:16,22,23      trains 40:15          94:17,25 95:14    27:15 30:13,18
  14:18 15:16        59:8 75:23       transcribed           97:20 104:19      32:19 56:14
  17:8,21 18:13      77:10 80:11        105:14              105:16           unable 81:11
  19:5 22:5 25:8     81:5,20 83:11    transcript 10:17    trust 42:21 44:2   unclear 83:10
  26:4 28:24         88:4 90:8          104:19              53:2 54:6        underlying
  34:5,8 36:20       91:22 96:4       transferred 33:9    trusted 45:9        92:11,12,18
  41:10,14 49:5      100:6 102:22       34:12             truth 105:10,10    understand
  49:7,18 51:3       103:11 104:20    transgender           105:11            10:11,19,25
  51:13,15 60:13     105:12             35:8              truthful 11:8       11:1,4 18:1
  60:18 61:13      times 9:24 34:18   transition 35:9     try 26:22 53:11     28:3 39:11
  64:20 70:13        74:21 78:13,16   transitioned          67:6 96:19        40:23 49:6
  72:12 73:13        78:21 79:6,10      17:14               97:1,10,17        53:9,24 56:24
  76:20 79:15,22     83:6 84:1,14     trauma 35:7         trying 10:21        58:15 66:20
  89:1 93:3,5        91:10              40:13,17 55:14      13:11,15 14:25    73:3 92:14
  96:13 99:7       tips 83:9            55:15,21 57:11      19:2,25 20:17    understanding
  101:3,5 102:18   title 32:5,11        61:7 68:21          33:11 38:5        42:2 64:6,10
  102:21             33:3,3             77:12,14 87:7       44:19 50:8,11     64:18,20,25
thinker 83:4       to-wit 4:2           87:9,13,17          50:23 59:2        76:9 90:18
thinking 37:10     today 4:23 5:20      92:12               60:21 66:15      understood
  39:2 41:5          9:22,24 11:9     traumatic 37:8        74:11 76:19       31:20 51:5
  55:24,25 57:17     14:24 18:2         40:16 52:10         79:15 83:24       68:10 71:24
  67:14 83:2         59:11 88:13        91:15               84:16 88:25      undisclosed 9:8
  84:21,22           91:10 94:21      treat 35:19           91:9 92:3,10     unexpected
third 6:13           99:8 100:8         92:22               100:11            76:24
thought 40:15        102:2,22         treated 36:6        turn 83:24         uninsured 68:7
  42:14 47:18,21   told 22:1,2          44:18 87:24,24    twice 44:7 74:23   United 1:1 25:22
  48:4 51:9          37:20 38:19      treating 93:17      Twin 23:20         University
  57:10 64:21        39:12 47:24      treatment 3:6       twins 62:19         25:16,25
  70:19 77:11        48:8 51:15         6:3 7:3 11:21       75:18 76:19,24   unmanageable
thoughts 37:11       52:2,21 54:5       11:21 15:5        two 4:24 7:21       39:18
  47:8,11,13,14      54:16,18 57:6      20:11 23:3          9:3 18:14        unnatural 46:6
  47:17,24 48:7      59:11 70:10,23     29:24 43:20,21      19:17 24:16      unpaid 81:13
three 7:22 9:3       91:10,12,19        58:9,10 75:14       25:7 26:3,4      unrealistic 84:5
  14:16 34:17        94:7               78:10 79:21         36:3 75:15       unusual 57:11
  82:1 96:14       tools 13:15          91:8,17 100:21      76:25 79:4        68:8,11
ticket 30:15       topics 15:2        treatments            82:1 84:8        upcoming 59:24
ticking 34:7       total 74:20          68:18               100:8,15 101:1    60:11 66:12
time 5:18 7:17       78:13            trial 5:9,11 88:5   type 22:1 35:5     update 17:6,8
  8:23,24 9:20     track 50:9         tried 66:4            83:9 97:25       updated 12:16
  14:12 25:13      tradition 28:23    trigger 47:20,22    typewriting         15:4
  26:13 33:5         28:24 29:3       trouble 61:7          105:15           UPS 60:17
  36:2 37:25       traditions 28:23   true 10:8 23:7      typewritten        upset 59:5
  38:1,8,9 44:22   train 42:14          29:17 39:9,12       104:16

                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
  Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 43 of 44
                              DAVID GREGORY SMITH
                                                                              Page 121

use 31:18           100:25 101:5      60:4,11 62:15      77:18 83:7,19            X
useful 60:25        101:10,11         66:12              84:7 87:20       X 3:1
uses 32:22          102:8,25 103:4   week 77:15,15       91:8 94:4
usual 74:6          103:9,13          82:1              work/life 76:20           Y
usually 30:7       wall 57:16        weekly 88:1        worked 24:10      yeah 8:11 9:4
 38:17 39:10       want 8:5 9:17     went 23:24          66:5 73:20         10:21,22 20:13
 44:2 45:11,19      15:25 21:16,17    24:10,13 25:16    worker 32:25        21:17 26:9
 52:22 58:6         27:9,25 43:24     69:2 81:20        working 34:9        34:2 36:5,21
 84:4               45:25 46:6        102:3              42:22 47:9         46:14 53:8
                    55:11,11 68:11   wheels 13:14        67:16 72:24        68:4 89:20
        V           80:3 85:4,5      WHEREOF             79:14 84:1         90:25 92:1
Valley 25:2,2       96:17 100:25      105:19             97:3               94:20 97:16
varies 55:20        101:4            white 67:18 84:1   works 10:20         102:24
vent 76:1          wanted 25:8        84:15 86:9         16:19 67:22      year 24:3 25:2
veracity 92:8       27:20 38:9       wife 13:10 36:16    81:3               74:19 78:7
verify 53:4         43:14 48:22       36:18,19 39:23    world 38:10         88:23
  58:16,19          68:7 101:7        51:20 62:22        40:18 46:4       years 7:22 9:3
versus 32:7        warned 50:15       65:5 76:10         61:5,10,11,13      25:7 34:6 36:3
  52:20 55:19      Washington         77:3 83:7,8        61:14,24 67:13     44:13 59:18
video 9:22 30:22    31:23 32:5,14     85:20              67:18,20,22        79:4
videoconference     32:22 33:10      WiFi 96:10          68:19 69:18,19   yesterday 11:25
  1:11,14 103:17    34:12            willing 82:13       69:20,23 73:12     11:25 13:6,9
view 49:8,10       wasn't 42:23      wished 75:8         73:13,18 82:25     14:18,20
  61:6,13 67:13     55:8,10,12       witness 4:7 16:6    83:12,13,25
  67:18 69:23       69:5 78:17        16:10 95:3,10      84:15 85:8              Z
  91:16             91:7              96:3,23 97:3,6     86:5,9           zoom 1:17 5:21
viewing 61:24      way 28:16 41:4     97:8,11 102:10    worried 5:15        20:7
virtual 21:7        41:7 44:9         102:24 103:12      48:2
visibly 59:4        47:10 53:12       105:8,17,19       worthy 87:23             0
vitae 26:5          54:2 58:16,19    woman 21:22        wouldn't 43:21    04 105:25
vocabulary          62:5 67:20       wondered 54:21      62:11 84:19      09 34:22
  44:11             70:6 83:15       word 19:12         wreck 22:20
vs 1:7                                                                            1
                   ways 61:12 76:8    28:17 36:15,15     23:2 36:3,7,9
vulnerable         we'll 56:6         39:10 81:3         37:16,19 51:8    1 93:6
  48:23 59:9       we're 5:14 9:16    89:2 92:22         52:4 54:9,13     10 73:25 74:8,12
                    9:22 30:22        98:13              54:19,21 58:3    102 3:3
       W            56:7,23 67:16    words 9:21 20:5     58:5,14,18,21    103 3:4
wait 8:7            82:24             30:23 44:10        59:11 60:2,12    104- 104:16
Walas 2:4,5 3:4    we've 14:11,12     70:19 77:10        60:14 65:9,17    10969 2:12
 5:23 14:6,15       14:12 70:15       88:20              92:25 98:3,6     10th 68:3,4,5
 14:19 15:23,25     71:14 102:2      work 5:16 16:12    wrecked 35:24     11 3:7 74:17
 16:19 18:13       wear 50:18 51:8    16:18 24:19       write 7:7 81:13   11/15 100:13
 19:21 20:4,20      51:19             26:19 32:7,8      writing 10:12     11/5 100:13
 56:15,18 89:18    wearing 50:24      53:2 55:8 59:2    wrong 33:14       11:56 103:18
 89:22,25 99:14     51:20             63:23 69:7         67:21 74:13      1145 4:15
 99:17,20          wedding 59:24      70:9 76:19,23     wrote 45:2        11th 1:19


                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
  Case 2:18-cv-00002-BMM Document 242 Filed 03/08/21 Page 44 of 44
                               DAVID GREGORY SMITH
                                                               Page 122

12 77:5              75:16 77:6              6
13 59:20             90:15,24 91:20   6 59:14
13th 13:3 61:5       99:25 100:13     6-7 3:7
14 78:23 79:9        102:17           6th 13:3 57:3
15 46:16 78:18     2020 1:19 12:25      58:20
  90:15              74:18 75:2,4
15th 99:22           78:7 80:4                7
16 3:7               104:22 105:21    7/27 88:23
18-CV-00002-...    2023 105:25        7th 13:4
  1:7              20th 13:3 65:5
1915 1:18 2:11       65:25                    8
1987 24:4          22 88:22           8 75:16
1991 24:18         22nd 6:25 11:24    8:59 1:20
1996/'97 25:3        12:25            88 3:7
19th 1:18 2:11     246-1067 2:7       8th 35:12 37:1
                   27th 13:3            40:9 45:14
        2          29 46:23 49:15       70:14
2,000 33:4         29th 52:2
20 44:13 59:18                                9
2000 73:25                 3          9:00 20:6
2001 25:17,19      3,000 33:6         97 3:6 6:18,20
2006 25:19         3:54 90:15           6:24 7:2,13
  27:16            30 74:16             11:17 16:16
2007 27:17         30-minute 74:6       56:9 88:16
2008 34:21         300 33:6           98 16:15 101:1
2015 35:25         3rd 67:23 68:3     99 3:4
  38:16,23 39:2      68:15,16 69:1    9th 13:4
  39:5,15,18
  41:19 42:16              4
  44:24 58:3,14    4 3:3 74:18 80:4
  58:18 60:2,12    406 2:13
  70:4,11,25       4591 2:5
  72:2 73:8
  84:24 87:3               5
  92:25 94:7,15    5 102:17
  94:23 98:12,16   50 74:16
2018 17:6 35:12    50-minute 74:6
  37:1,17 45:15    501 2:7
  46:23 49:16      556-1430 2:13
  57:3 58:20       56 3:7
  59:14,21 65:5    59718 1:19 4:16
  65:25 67:24      59719-0969 2:12
  70:14 74:1,12    59772 2:6
  74:21 78:18      5th 99:25 100:3
2019 68:16 74:2      100:16,22
  74:23,25 75:14


                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
